Case 19-00730-5-JNC       Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16               Page 1 of
                                           38



                      UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                            GREENVILLE DIVISION

 IN RE:
                                                      Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1, LLC
 d/b/a WASHINGTON COUNTY                              Chapter 11
 HOSPITAL,

                       Debtor.


                    CHAPTER 11 PLAN OF ORDERLY LIQUIDATION

Nothing contained herein shall constitute an offer, an acceptance, or a legally binding obligation
of the Trustee or any other party in interest. This Plan is subject to approval of the Bankruptcy
Court and other customary conditions. This Plan is not an offer with respect to any securities.
This is not a solicitation of acceptances or rejections of the Plan. Acceptances or rejections with
respect to this Plan may not be solicited until a Disclosure Statement has been conditionally
approved by the United States Bankruptcy Court for the Eastern District of North Carolina in
accordance with Section 1125 of the Bankruptcy Code. Such a solicitation will only be made in
compliance with applicable provisions of securities and bankruptcy laws.

       YOU SHOULD NOT RELY ON THE INFORMATION CONTAINED IN, OR
       THE TERMS OF, THIS PLAN FOR ANY PURPOSE PRIOR TO THE
       CONFIRMATION OF THIS PLAN BY THE BANKRUPTCY COURT.
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 2 of
                                            38



                                                  I.

                                        INTRODUCTION

       Thomas W. Waldrep, Jr., Trustee for CAH Acquisition Company #1, LLC d/b/a
Washington County Hospital (the “Trustee”), the Trustee in the above-captioned Chapter 11 case,
proposes the following plan of liquidation (as defined herein, the “Plan”) pursuant to the
provisions of Chapter 11 of the Bankruptcy Code.

         Pursuant to the Plan, the Trustee proposes an orderly liquidation of the Assets of the above-
referenced debtor (the “Debtor”). The Plan provides that all funds realized from the collection
and liquidation of the Debtor’s Assets will be paid to Creditors on account of their Allowed Claims
in accordance with the distributive priorities of the Bankruptcy Code and this Plan. The Trustee
proposes to implement the Plan by establishing, inter alia, a Litigation Trust that will be
administered by the Litigation Trustee. On the Effective Date, certain of the Debtor’s Assets will
be transferred to the Litigation Trust for the benefit of Creditors and certain Assets will be
distributed to Creditors. Thereafter, the Litigation Trustee will be responsible for conducting
litigation, liquidating any unsold Assets, and making distributions to Creditors in accordance with
the terms of the Plan.

        Transmitted with this Plan is a copy of the Disclosure Statement required by Section 1125
of the Bankruptcy Code (as defined herein, together with its exhibits and as amended from time to
time, the “Disclosure Statement”). The Disclosure Statement is provided to help Creditors
understand this Plan. The Disclosure Statement contains, among other things, a discussion of the
Debtor’s history, business and operations, risk factors, and other related matters. The Disclosure
Statement also provides a summary of this Plan. All Creditors and other parties-in-interest are
encouraged to carefully review the Disclosure Statement prepared by the Trustee before voting to
accept or reject this Plan.

        The Trustee urges all Creditors and other parties in interest to read this Plan and the
Disclosure Statement in their entirety. No solicitation materials other than the Disclosure
Statement and any documents, schedules, exhibits, or letters attached thereto or referenced therein,
have been authorized by the Trustee or the Bankruptcy Court for use in soliciting acceptances or
rejections of this Plan.

      The Voting Deadline to accept or reject this Plan will be set by Order of the United States
Bankruptcy Court for the Eastern District of North Carolina.

        The Trustee believes that this Plan will enable the Estate to efficiently liquidate its Assets
for the benefit of the Creditors and accomplish the objectives of Chapter 11. Additionally, the
Trustee believes that the Plan presents the most advantageous outcome for all the Debtor’s
Creditors and, therefore, confirmation of the Plan is in the best interests of the Estate. The Trustee
recommends that Creditors vote to accept the Plan.




                                                 -2-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16               Page 3 of
                                            38



                                                II.

                     DEFINITIONS AND RULES OF CONSTRUCTION

A.     Definitions

       In addition to such other terms as are defined in other sections of the Plan, the following
terms (which appear in the Plan as capitalized terms) have the following meanings as used in the
Plan:

       “Administrative Bar Date” means that certain date sixty (60) days after the Confirmation
Date constituting the final day for filing Administrative Expense Claims, other than (A) fees
payable to the Clerk of the Bankruptcy Court or the Bankruptcy Administrator pursuant to 28
U.S.C. § 1930; (B) any Administrative Expense Claim already fixed and approved by Order of the
Bankruptcy Court prior to the entry of an Administrative Bar Date Order; (C) any Administrative
Expense Claim that has been paid in full prior to the entry of any Administrative Bar Date Order;
(D) any Administrative Expense Claim of a Governmental Unit that is subject to Section
503(b)(1)(D) of the Bankruptcy Code; (E) any Professional Compensation and Reimbursement
Claim; and (F) any Administrative Expense Claims that may be excepted from an Administrative
Bar Date Order.

        “Administrative Expense Claim” means any Allowed and/or approved Claim (other
than a Claim included in a Class under the Plan) that is entitled to administrative expense priority
in accordance with Sections 503(b) and 507(a)(2) of the Bankruptcy Code or Order of the
Bankruptcy Court, including (i) Claims for the actual, necessary costs and expenses of preserving
the Estate arising or accruing during the period commencing on the Petition Date and ending on
any Administrative Bar Date that may be set by the Bankruptcy Court, (ii) Section 503(b)(9)
Administrative Claims, and (iii) Professional Compensation and Reimbursement Claims.

       “Allowed” means, with respect to a Claim, a Claim that is an Allowed Claim.

        “Allowed Claim” means any Claim, proof of which was timely and properly filed or, if
no proof of Claim was filed, which has been or hereafter is listed by the Debtor in its Schedules,
as such Schedules may be amended by the Debtor from time to time in accordance with Bankruptcy
Rule 1009, as liquidated in amount and not disputed or contingent and, in each case, as to which:
(A) no objection to allowance has been interposed within the applicable period fixed by the Plan,
the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court, or (B) such Claim has been
Allowed, in whole or in part, by a Final Order (including, with respect to those Claims that are
Allowed pursuant to the terms of the Plan, the Confirmation Order); provided, however, that any
Claims allowed solely for the purpose of voting to accept or reject the Plan pursuant to an Order
of the Bankruptcy Court shall not be considered “Allowed Claims” hereunder. Unless otherwise
specified herein or by Order of the Bankruptcy Court, “Allowed Claim” shall not, for purposes of
computation of distributions under the Plan, include interest on such Claim from and after the
Petition Date.

       “APA” means an Asset Purchase Agreement entered into by the Purchaser of the Assets
and the Trustee and approved by the Bankruptcy Court.

                                                -3-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 4 of
                                            38



        “Assets” means each and every item of property and interest of the Debtor or its Estate as
of the Effective Date, whether tangible or intangible, legal or equitable, liquidated or unliquidated,
and includes, without limitation, (i) all Excluded Assets (as defined in the APA); and (ii) all Cash
(including, without limitation, all proceeds of the Sale), Chapter 5 Actions, rights in and proceeds
of Insurance Policies applicable to the Debtor, and any other rights, privileges, deferred taxes,
Claims, Causes of Action or defenses, whether arising by statute or common law, and whether
arising under the laws of the United States, other countries, or applicable state or local law.

        “Auction” means the process by which the Trustee will sell, with the assistance of an
investment banker, substantially all the Assets of the Debtor, including real estate owned by the
Hospital, the physical plant, the equipment, the Hospital’s provider agreement, including any
amounts owed pursuant to outstanding cost reports, the Hospital’s license, and all accounts
receivable, pursuant to Section 363(f) of the Bankruptcy Code, and such sale shall be free and
clear of all Liens, Claims, interests, and encumbrances, with any liens or encumbrances attaching
to Sale proceeds.

      “Bankruptcy Administrator” means the Office of the United States Bankruptcy
Administrator for the Eastern District of North Carolina.

      “Bankruptcy Code” means Title 11 of the United States Code as now in effect or hereafter
amended.

        “Bankruptcy Court” means the United States Bankruptcy Court for the Eastern District
of North Carolina, having jurisdiction over the Chapter 11 Case, or if such Court ceases to exercise
jurisdiction over the Chapter 11 Case, such court or adjunct thereof that exercises jurisdiction over
the Chapter 11 Case.

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as promulgated
by the United States Supreme Court under section 2075 of Title 28 of the United States Code, as
amended from time to time, and any Local Rules of the Bankruptcy Court, as now in effect or
hereafter amended.

        “Bar Date” means the last date fixed by the Bankruptcy Court for filing proofs of Claim
in the Chapter 11 Case. For Creditors holding a General Unsecured Claim, except Governmental
Units, the Bar Date is July 15, 2019 and for Governmental Units, the Bar Date is August 19, 2019.

       “Beneficiary” means a “Beneficiary” as defined in the Litigation Trust Agreement.

       “Business Day” means any day that is not a Saturday, Sunday, or “legal holiday” as
defined in Bankruptcy Rule 9006(a).

       “Cash” means cash constituting legal tender of the United States of America, cash
equivalents and other readily marketable direct obligations of the United States of America, and
fully FDIC-insured certificates of deposit issued by a bank.

       “Causes of Action” means any and all causes of action, grievances, arbitrations, suits,
demands, demand letters, Claims, complaints, notices of non-compliance or violation,
enforcement actions, investigations or proceedings that belong to the Debtor and/or the Estate that

                                                 -4-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 5 of
                                            38



are or may be pending on the Effective Date or that may be instituted or prosecuted by the
Litigation Trustee on behalf of the Estate against any Person or Entity, based in law or equity,
including, but not limited to, under the Bankruptcy Code, whether direct, indirect, derivative, or
otherwise and whether asserted or unasserted as of the Effective Date including, without limitation:
(i) the right to object to Claims; (ii) all avoidance powers, actions (including all Claims and Causes
of Action arising under Chapter 5 of the Bankruptcy Code), rights, remedies or affirmative
defenses under the Bankruptcy Code and state law; (iii) all Tort Claims; (iv) all Fraud Claims; (v)
all Claims under Insurance Policies applicable to the Debtor; (vi) all D&O Claims. Except as
otherwise expressly provided in the Plan, any and all Causes of Action are preserved under the
Plan.

       “Chapter 5 Actions” means any and all Claims arising under Chapter 5 of the Bankruptcy
Code and any and all fraudulent conveyance or transfer Claims that, in either instance, could be
brought under state or federal law.

        “Chapter 11 Case” means the case under Chapter 11 of the Bankruptcy Code styled CAH
Acquisition Company #1, LLC d/b/a Washington County Hospital, Case No. 19-00730-5-JNC,
currently pending before the Bankruptcy Court.

       “Claim” means a “Claim” as defined in Section 101(5) of the Bankruptcy Code.

       “Class” means any group of substantially similar Claims classified by the Plan pursuant to
Section 1123(a)(1) of the Bankruptcy Code.

       “Closing” means the closing date of the Sale of the Purchased Assets to the Purchaser
pursuant to the APA.

        “Collateral” means any property or interest in property of the Estate of the Debtor subject
to a Lien, charge, or other encumbrance to secure the payment or performance of a Claim, which
Lien, charge or other encumbrance is valid, perfected and enforceable under applicable law and is
not subject to avoidance under the Bankruptcy Code.

       “Confirmation Date” means the date on which the Clerk of the Bankruptcy Court enters
the Confirmation Order on the docket of the Bankruptcy Court.

       “Confirmation Hearing” means the hearing held by the Bankruptcy Court pursuant to
Section 1128 of the Bankruptcy Code to consider confirmation of this Plan, as such hearing may
be adjourned or continued from time to time.

       “Confirmation Order” means the Order of the Bankruptcy Court confirming this Plan
pursuant to Section 1129 of the Bankruptcy Code.

       “Convenience Claim” means any Claim that is (i) equal to or less than one thousand five
hundred dollars ($1,500.00) or (ii) greater than one thousand five hundred dollars ($1,500.00) that
the Holder of such Claim has voluntarily elected to reduce to one thousand five hundred dollars
($1,500.00); provided, however, that “Convenience Claim” does not include any Unclassified
Claim, any Priority Non-Tax Claim, or any Secured Claim (including the First-Citizens Secured
Claim, the First Capital Secured Claim, and Secured Claims of Other Lienholders). All

                                                 -5-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                Page 6 of
                                            38



Convenience Claims are deemed Allowed for the purposes of this Plan and distributions
thereunder.

       “Creditor” means a “creditor,” as defined in Section 101(10) of the Bankruptcy Code.

        “Cure” means, with respect to the assumption of an Executory Contract or unexpired lease
pursuant to Section 365(b) of the Bankruptcy Code, (A) the distribution of Cash, or the distribution
of such other property as may be agreed upon by the parties or ordered by the Bankruptcy Court,
in an amount equal to all unpaid monetary obligations, without interest, or such other amount as
may be agreed upon by the parties under an Executory Contract or unexpired lease, to the extent
such obligations are enforceable under the Bankruptcy Code and applicable bankruptcy law or (B)
the taking of such other actions as may be agreed upon by the parties or ordered by the Bankruptcy
Court.

        “D&O Claims” means rights and Claims against the Debtor’s current and former directors
and officers for, inter alia, breach of fiduciary duty, breach of the implied duty of good faith and
fair dealing, and the proceeds of any such Claims, including from any Insurance Policies associated
therewith.

         “D&O Policies” means, collectively, any “Directors and Officers” and other fiduciary
liability Insurance Policies belonging to the Debtor or under which either the Debtor is named as
an insured or as an additional insured.

       “Debtor” means CAH Acquisition Company #1, LLC d/b/a Washington County Hospital.

        “Deficiency Claim” means a General Unsecured Claim in an amount equal to the
difference between the total Allowed amount of a Claim and the value of any Collateral securing
such Claim (i.e., the total Allowed Claim amount minus the Allowed Secured Claim amount), as
determined consistent with Section 506(a) of the Bankruptcy Code or otherwise agreed to by the
Holder of the Claim.

        “Disallowed” means, with reference to any Claim, a Claim or any portion thereof that is
or has been disallowed or expunged by Final Order of the Bankruptcy Court.

       “Disclosure Statement” means the disclosure statement relating to this Plan, including,
without limitation, all exhibits and schedules thereto, as approved by the Bankruptcy Court
pursuant to Section 1125 of the Bankruptcy Code.

        “Disputed Claim” means any Claim that has not been Allowed by a Final Order of the
Bankruptcy Court and (i) has not been listed on the Schedules, or has been or hereafter is listed on
the Schedules as unliquidated, disputed or contingent, regardless of whether a proof of Claim has
been filed as to such Claim; (ii) as to which the Debtor or, if not prohibited by the Plan, any other
party in interest has interposed a timely objection and/or request for estimation in accordance with
Section 502(c) of the Bankruptcy Code and Bankruptcy Rule 3007, which objection and/or request
for estimation has not been withdrawn or determined by a Final Order; or (iii) as to which proof
of Claim was required to be filed by Order of the Bankruptcy Court but as to which a proof of
Claim or interest was not timely or properly filed.


                                                -6-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 7 of
                                            38



        “Distribution Reserve” shall have the meaning attributed to such term in section VII(I)
of this Plan.

       “Effective Date” means the first Business Day after the Confirmation Order becomes a
Final Order and all conditions to the Effective Date as set forth in section XII(A) of this Plan have
been satisfied or, if waivable, waived by the Trustee.

       “Entity” means an “entity,” as defined in Section 101(15) of the Bankruptcy Code.

        “Equity Interests” means, with respect to any Person, all of the shares of capital stock of
(or other ownership or profit interests in) such Person, all of the warrants, options, or other rights
for the purchase or acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or warrants, rights, or
options for the purchase or acquisition from such Person of such shares (or such other interests),
and all of the other ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights, or other interests are outstanding on any date of determination.

       “Estate” means the Estate created upon the commencement of the Chapter 11 Case under
Section 541 of the Bankruptcy Code.

        “Executory Contract” means any executory contract or unexpired lease as of the Petition
Date, subject to Section 365 of the Bankruptcy Code, between a Debtor and any other Person or
Persons, specifically excluding contracts and agreements entered into pursuant to the Plan or
subject to Section 1113 of the Bankruptcy Code.

     “Fee Application” means an application by a Professional for a Professional
Compensation and Reimbursement Claim.

        “First Capital Loan Documents” means, collectively, the First Capital Note and each of
the other agreements, mortgages, instruments and other documents that purports to evidence,
memorialize, secure and/or perfect the associated debt and security interests, mortgages and other
liens relating to the First Capital Note.

        “First Capital Note” means that certain Promissory Note dated September 30, 2008
executed by the Debtor in favor of First Capital in the principal amount of $1,645,588.34, and for
which a proof of Claim was filed in the amount of $1,262,084.16. A copy of the First Capital Note
is attached to proof of Claim number 68 filed by First Capital in the Chapter 11 Case.

        “First Capital Secured Claim” means the Secured Claim of First Capital pursuant to the
First Capital Loan Documents for the outstanding principal, interest, fees, and other amounts owed
by the Debtor as of the Petition Date under the First Capital Note.

         “Final Distribution Date” means the date on which the distribution is made from the
Litigation Trust that finally and fully exhausts the assets of the Litigation Trust.



                                                 -7-
Case 19-00730-5-JNC         Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 8 of
                                             38



        “Final Order” means an Order of the Bankruptcy Court or any other adjudicative body,
which Order has not been stayed, and as to which the time to appeal or to move for reargument or
rehearing has expired and no appeal, or motion for reargument or rehearing shall then be pending;
provided, however, that the Confirmation Order shall be deemed a Final Order unless it has been
stayed.

       “Fraud Claims” means rights and Claims of the Estate against third parties that
perpetrated, abetted, or assisted, by action or failure to act, fraud against the Debtor or parties with
which the Debtor was in privity and that caused the Debtor to suffer a loss or harm or to incur
indebtedness or liability, including conversion, fraudulent misrepresentation, and fraudulent
concealment.

       “General Unsecured Claim” means any Claim against the Debtor that is not an
Unclassified Claim, a Priority Non-Tax Claim, a Secured Claim (including the First Capital
Secured Claim and Secured Claims of Other Lienholders), or a Convenience Claim.

      “Governmental Unit” means a “governmental unit,” as defined in Section 101(27) of the
Bankruptcy Code.

        “GUC Distribution Date” means: (a) initially, the first Business Day that is thirty (30)
days after the Effective Date or as soon thereafter as practicable; (b) thereafter, any interim date(s)
that the Litigation Trustee deems appropriate based on, among other things, the amount of the
proceeds of the Litigation Trust Estate on hand, whether there remain any other unpaid obligations
under this Plan, the time and the status of pending or potential litigation, if any, affecting payment
of such obligations, and the amount of any necessary reserves; and (c) thereafter, the Final
Distribution Date.

        “GUC Litigation Trust Assets” means all Assets and other corpus of the Litigation Trust
Estate available for distribution to Holders of Allowed General Unsecured Claims (Class 4) after
payment of all other amounts required by this Plan, including, but not limited to (i) payments to
Holders of Allowed Unclassified Claims, Allowed Priority Non-Tax Claims, Allowed Secured
Claims (including, to the extent Allowed, the First Capital Secured Claim and the Secured Claims
of Other Lienholders), and Allowed Convenience Claims; (ii) all required statutory fees; and (iii)
all costs and expenses of administration of the Litigation Trust, including all Post-Effective Date
Expenses.

       “Holder” means the legal or beneficial holder of any Claim against the Estate.

       “Hospital” means the for-profit community hospital with its principal place of business
located at 958 US Highway 64 East, Plymouth, North Carolina 27962.

       “Impaired” means, when used in reference to a Claim or Class of Claims, a Claim or Class
of Claims that is impaired within the meaning of Section 1124 of the Bankruptcy Code.

        “Insurance Policy” includes any policy of insurance coverage of any kind (including any
and all amendments, endorsements, renewals, and extensions thereof) that at any time belonged or
belongs to or included or includes the Debtor as a named insured, additional insured, beneficiary,
or assignee, including, without limitation, any D&O Policies.

                                                  -8-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                  Page 9 of
                                            38



       “Lien” means a “lien,” as defined in Section 101(37) of the Bankruptcy Code.

        “Litigation Trust” means the trust to be established pursuant to this Plan and the Litigation
Trust Agreement that will (a) pursue various Causes of Action, whether arising before or after the
Petition Date of the Debtor, to enable further recoveries to Creditors of the Estate and (b) effectuate
the wind down of the Debtor and make distributions pursuant to the terms of the Plan and Litigation
Trust Agreement. With respect to any action required or permitted to be taken by the Litigation
Trust, the term includes the Litigation Trustee or any other Person authorized to take such action
in accordance with the Litigation Trust Agreement. In the event of any conflict between the terms
of this Plan and the terms of the Litigation Trust Agreement, the terms of this Plan shall govern.

        “Litigation Trust Agreement” means that certain agreement which will be entered into
prior to the Effective Date by the Trustee and the Litigation Trustee pursuant to article VII of the
Plan, will be subject to approval by the Bankruptcy Court, and will become part of the Plan
pursuant to the Confirmation Order. The Litigation Trust Agreement will be filed with Bankruptcy
Court ten days prior to the date that ballots are due to be filed.

        “Litigation Trust Estate” means collectively, (i) all Assets transferred to the Litigation
Trust pursuant to this Plan on the Effective Date or at any time thereafter pursuant to this Plan, and
(ii) such additional or different corpus as the Litigation Trustee may from time to time acquire and
hold in trust pursuant to the Litigation Trust Agreement.

       “Litigation Trust Expense Reserve” means the reserve established by the Litigation
Trustee to pay the Post-Effective Date Expenses.

        “Litigation Trustee” means Thomas W. Waldrep, Jr., who shall serve as the trustee of the
Litigation Trust as of the date of execution of the Litigation Trust Agreement, and any successor
Litigation Trustee appointed as provided in the Litigation Trust Agreement. Any changes to the
identity of the Litigation Trustee will be subject to approval of the Bankruptcy Court and will
become part of the Plan pursuant to the Confirmation Order.

       “Litigation Trustee Professionals” means Professionals for whom retention has been or
is sought by the Litigation Trustee for carrying out the objectives of the Litigation Trust
Agreement.

        “Litigation Sharing Agreement” means the agreement described in section VII(G) of this
Plan whereby the Litigation Trustee may share common expenses of litigation with the bankruptcy
estates of the Other Hospitals.

       “Order” means an order or judgment of the Bankruptcy Court or other adjudicative body.

        “Other Lienholders” means the Holders of Liens against property of the Debtor or the
Estate, other than Liens held by First Capital.

        “Other Hospitals” means the other hospitals that will be auctioned in the same place and
on the same date as the Hospital, including (a) CAH Acquisition Company 2, LLC, d/b/a Oswego
Community Hospital, Case No. 19-01230-5-JNC (Bankr. E.D.N.C.); (b) CAH Acquisition
Company 3, LLC, d/b/a Horton Community Hospital, Case No. 19-01180-5-JNC (Bankr.

                                                 -9-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16               Page 10 of
                                            38



 E.D.N.C.); (c) CAH Acquisition Company #6, LLC, d/b/a I-70 Community Hospital, Case No.
 19-01300-5-JNC (Bankr. E.D.N.C.); (d) CAH Acquisition Company 7, LLC, d/b/a Prague
 Community Hospital, Case No. 19-01298-5-JNC (Bankr. E.D.N.C.); (e) CAH Acquisition
 Company 12, LLC, d/b/a Fairfax Community Hospital, Case No. 19-01697-5-JNC (Bankr.
 E.D.N.C.); and (f) CAH Acquisition Company 16, LLC, d/b/a Haskell County Community
 Hospital, Case No. 19-01227-5-JNC (Bankr. E.D.N.C.).

       “Patient Care Ombudsman” means Suzanne Koenig, who was appointed by the
 Bankruptcy Court on July 1, 2019 pursuant to Section 333 of the Bankruptcy Code.

        “Person” means a “person,” as defined in Section 101(41) of the Bankruptcy Code.

        “Petition Date” means February 19, 2019, the date on which certain Creditors of the
 Debtor filed an involuntary petition for relief commencing the Chapter 7 case later converted to
 the Chapter 11 Case.

          “Plan” means this plan of orderly liquidation under Chapter 11 of the Bankruptcy Code,
 including, without limitation, all exhibits, supplements, appendices, and schedules hereto, either
 in its present form or as it may be altered, amended, or modified from time to time.

        “Post-Effective Date Expense(s)” means all voluntary and involuntary costs, expenses,
 charges, obligations, or liabilities of any kind or nature, whether unmatured, contingent, or
 unliquidated incurred by the Litigation Trust after the Effective Date until the Litigation Trust is
 dissolved, including, but not limited to, those expenses described in section VII(I) of this Plan.

         “Post-Effective Date Notice List” means the list, created pursuant to section XII(I) of the
 Plan, of Persons who desire to receive notices after the Effective Date of the Plan.

        “Priority Claim” means any Priority Non-Tax Claim or Priority Tax Claim.

         “Priority Non-Tax Claim” means any Claim, other than an Administrative Expense
 Claim or a Priority Tax Claim, entitled to priority in right of payment under Section 507(a) of the
 Bankruptcy Code. Priority Non-Tax Claims include all Claims for past-due wages and unpaid
 benefits accrued within 180 days of the Petition Date by current or former employees of the Debtor
 as a result of the Chapter 11 Case.

         “Priority Tax Claim” means any Claim of a Governmental Unit of the kind entitled to
 priority in payment as specified in Sections 502(i) and 507(a)(8) of the Bankruptcy Code.

          “Pro Rata” means a number (expressed as a percentage) equal to the proportion that an
 Allowed Claim in a particular Class bears to the aggregate amount of: (a) Allowed Claims plus (b)
 Claims, Disputed or undisputed, otherwise asserted but not yet Disallowed (in their aggregate face
 or, if applicable, estimated amount) in such Class as of the date of determination.

        “Professional” means a Person or Entity employed pursuant to a Final Order in accordance
 with Section 327 or Section 1102 of the Bankruptcy Code and to be compensated for services
 rendered prior to the Effective Date pursuant to Sections 327, 328, 329, 330 and/or 331 of the


                                                -10-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 11 of
                                            38



 Bankruptcy Code, or for which compensation and reimbursement has been Allowed by the
 Bankruptcy Court pursuant to Section 503(b)(4) of the Bankruptcy Code.

         “Professional Compensation and Reimbursement Claim” means a Claim of a
 Professional pursuant to Sections 330(a) and 503(b)(2) of the Bankruptcy Code for compensation
 or reimbursement of costs and expenses relating to services incurred after the Petition Date and
 prior to the Effective Date.

        “Purchased Assets” means the “Assets” as defined in the APA.

        “Purchaser” means the winning bidder at the Auction and the purchaser of the Assets (as
 defined in the APA) pursuant to the APA.

        “Record Date” means the Confirmation Date.

        “Released Parties” means, collectively and individually, the Trustee’s attorneys,
 accountants, agents, and other Professionals.

       “Sale” means the sale of the Purchased Assets to the Purchaser pursuant to the terms of
 the APA and approved by the Sale Order.

        “Sale Order” means the Order (a) authorizing the Sale of the Assets free and clear of all
 Liens, Claims, encumbrances, and other interests, (b) approving the Asset Purchase Agreement
 and (C) granting related relief entered by the Bankruptcy Court.

        “Schedules” means the Schedules of Assets and Liabilities and the Statement of Financial
 Affairs filed by the Debtor with the Bankruptcy Court, pursuant to Section 521(a) of the
 Bankruptcy Code, Bankruptcy Rule 1007(b), and the Official Bankruptcy Forms, as may be
 amended from time to time.

         “Section 503(b)(9) Administrative Claim” means a Claim against the Debtor alleged to
 be entitled to an administrative expense priority under Section 503(b)(9) of the Bankruptcy Code
 for goods sold to the Debtor in the ordinary course of the Debtor’s business and received by the
 Debtor within twenty (20) days before the Petition Date.

         “Secured Claim” means a Claim that is secured by a Lien on property in which the Estate
 has or had an interest, which Lien is valid, perfected, and enforceable under applicable law or by
 reason of a Final Order, or that is subject to setoff under Section 553 of the Bankruptcy Code, to
 the extent of the value of the Creditor’s interest in the Estate’s interest in such property or to the
 extent of the amount subject to setoff, as applicable, as determined pursuant to Section 506(a) of
 the Bankruptcy Code; provided, however, that a Secured Claim shall not include any portion of
 the Claim to the extent that the value of such Entity’s Collateral is less than the amount of such
 Claim. Nothing herein revives or preserves any Lien on property sold free and clear pursuant to
 the APA.

        “Secured Creditor” means a Creditor that holds a Secured Claim in the Chapter 11 Case.

         “Stalking Horse Bidder” means a bidder that has (a) met the requirements to be a
 qualified bidder at the Auction; (b) been selected by the Trustee prior to the Auction to be the first
                                                 -11-
Case 19-00730-5-JNC         Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 12 of
                                             38



 bid at the Auction; (c) signed a mutually agreeable asset purchase agreement with the Trustee to
 purchase the Assets; and (d) been approved by the Court.

         “Tort Claims” means any and all Claims of the Debtor against any of its former
 Professionals, managers, and owners, including but not limited to breach of fiduciary duty,
 conversion, fraud, fraudulent misrepresentation, fraudulent concealment, promissory estoppel, and
 unjust enrichment.

       “Unclassified Claim” means any Claim that is not part of any Class, including
 Administrative Expense Claims and Priority Tax Claims.

        “Voting Deadline” means the date fixed by the Bankruptcy Court Order after approval of
 the Disclosure Statement.

 B.     Interpretation, Rules of Construction, Computation of Time

         1.     Defined Terms

       Any term used in the Plan that is not defined in the Plan, but that is used in the Bankruptcy
 Code or Bankruptcy Rules, has the meaning assigned to that term in the Bankruptcy Code or
 Bankruptcy Rules, as applicable, unless the context requires otherwise.

         2.     Rules of Interpretation

        For purposes of this Plan:

                 a. whenever from the context it is appropriate, each term, whether stated in the
 singular or the plural, shall include both the singular and the plural;

               b. any reference in this Plan to a contract, lease, instrument, release or other
 agreement or document being in a particular form or on particular terms and conditions means that
 such document shall be substantially in such form or substantially on such terms and conditions;

              c. any reference in the Plan to an existing document or exhibit filed or to be filed
 means such document or exhibit, as it may have been or may be amended, modified or
 supplemented through and including the Confirmation Date, which, after they are filed, may be
 amended, modified, or supplemented only with the express written consent of the Trustee;

                  d. unless otherwise specified in a particular reference, all references in the Plan to
 sections, articles, and exhibits are references to sections, articles, and exhibits of or to the Plan;

                 e. the words “herein,” “hereof,” “hereto,” “hereunder,” and others of similar
 import refer to the Plan in its entirety rather than to only a particular portion of the Plan;

                f. captions and headings to articles and sections are inserted for convenience of
 reference only and are not intended to be a part of or to affect the interpretation of the Plan;

                  g. all exhibits to the Plan are incorporated herein, regardless of when those
 exhibits are filed;
                                                  -12-
Case 19-00730-5-JNC         Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                  Page 13 of
                                             38



                h. to the extent any discrepancy exists between the description contained herein
 of a document or agreement that is an exhibit to the Plan and with the provisions of that exhibit,
 the actual agreement or document shall govern; and

                i. the rules of construction set forth in Section 102 of the Bankruptcy Code shall
 apply; and

          3.    Time Periods

                a. In computing any period of time prescribed or allowed by the Plan, the
 provisions of Bankruptcy Rule 9006(a) shall apply.

                 b. Whenever a distribution of property is required to be made on a particular date,
 the distribution shall be made on such date, or as soon as practicable thereafter.

                                                   III.

                           DESIGNATION OF CLASSES OF CLAIMS

         The following is a designation of the Classes of Claims for all purposes, including voting,
 confirmation, and distribution pursuant to the Plan and Sections 1122 and 1123(a)(1) of the
 Bankruptcy Code. A Claim is classified in a particular Class only to the extent that the Claim
 qualifies within the description of that Class and is classified in a different Class to the extent that
 any remainder of the Claim qualifies within the description of such different Class. A Claim is in
 a particular Class only to the extent that the Claim is an Allowed Claim and has not been paid,
 released, or otherwise satisfied before the Effective Date.

         This Plan is intended to deal with all Claims against the Debtor of whatever character,
 whether known or unknown, whether or not with recourse, whether or not contingent or
 unliquidated, and whether or not previously Allowed by the Bankruptcy Court pursuant to Section
 502 of the Bankruptcy Code. However, only Holders of Allowed Claims will receive any
 distribution under this Plan. For purposes of determining Pro Rata distributions under this Plan
 and in accordance with this Plan, Disputed Claims shall be included in the Class in which such
 Claims would be included if Allowed, until such Claims are finally Disallowed. This Plan will
 not provide any distributions on account of a Claim to the extent that such Claim has been
 Disallowed, released, withdrawn, waived, or otherwise satisfied or paid as of the Effective Date.
 Classified Claims shall receive the treatment described in section IV(B) herein.

 A.     Classes of Claims

        1.      Class 1 consists of all Priority Non-Tax Claims.

        2.      Class 2 consists of the First Capital Secured Claim.

        3.      Class 3 consists of all Secured Claims of Other Lienholders.

        4.      Class 4 consists of all General Unsecured Claims.

        5.      Class 5 consists of all Convenience Claims.
                                                -13-
Case 19-00730-5-JNC           Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16               Page 14 of
                                               38



        6.         Class 6 consists of all Equity Interests.

 B.     Impaired Classes

         Class 2, Class 4, Class 5, and Class 6 are Impaired under the Plan. The treatment of
 Allowed Claims in the Impaired Classes under this Plan is in full and complete satisfaction of the
 legal, contractual, and equitable rights of each Holder of an Allowed Claim in each such Impaired
 Class. Subject to the provisions of any Order approving the Disclosure Statement, Holders of
 Claims in the Impaired Classes are entitled to vote on the Plan.

 C.     Terms of Confirmed Plan Control Unless Otherwise Specified

         If the Plan is confirmed by the Bankruptcy Court, except as specifically set forth in this
 Plan and the Confirmation Order, the treatment of Claims set forth in the Plan and the Confirmation
 Order supersedes and replaces any agreements or rights the Holders of the Claims have in or
 against the Debtor or their property. EXCEPT AS SPECIFICALLY SET FORTH IN THIS
 PLAN OR IN THE CONFIRMATION ORDER, NO DISTRIBUTIONS WILL BE MADE
 AND NO RIGHTS WILL BE RETAINED ON ACCOUNT OF ANY CLAIM, WHETHER
 AN ALLOWED CLAIM OR NOT.

 D.     Holders of Claims as of Record Date

        All distributions under the Plan will be tendered to the Persons or Entities that are the
 Holders of the relevant Claims as of the Record Date.

                                                    IV.

                                      TREATMENT OF CLAIMS

 A.     Unclassified Claims

         Certain types of Claims are not placed into Classes; instead, such Claims are Unclassified
 Claims. Such Unclassified Claims are not considered Impaired and their Holders are not entitled
 to vote on the Plan because they automatically receive specific treatment provided for them in the
 Bankruptcy Code. As such, the Trustee did not place the following Claims in a Class. The
 respective treatment for these Claims is provided below.

         1.        Administrative Expense Claims

              a.      General

         Subject to the allowance procedures and the deadlines provided in this Plan, except to the
 extent any Entity entitled to payment of an Allowed Administrative Expense Claim has received
 payment on account of such Claim prior to the Effective Date or agrees to a different treatment,
 each Holder of an Allowed Administrative Expense Claim shall receive, in full and final
 satisfaction of its Allowed Administrative Expense Claim, Cash in an amount equal to the amount
 of such Allowed Administrative Expense Claim, on or before the date that is thirty (30) Business
 Days after the later of (i) the Effective Date and (ii) entry of a Final Order determining and allowing
 such Allowed Administrative Expense Claim, or as soon thereafter as is practicable.
                                                   -14-
Case 19-00730-5-JNC         Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 15 of
                                             38



              b.      Professional Compensation and Reimbursement Claims

         All Professionals seeking payment of Professional Compensation and Reimbursement
 Claims shall file their respective final Fee Applications no later than sixty (60) days after the
 Effective Date. All Professional Compensation and Reimbursement Claims shall be treated as
 Administrative Expense Claims as set forth in section IV(A)(1)(a) above, or shall be paid on such
 other terms as may be mutually agreed upon between the Holder of an Allowed Professional
 Compensation and Reimbursement Claim and the Debtor, or the Litigation Trustee, as the case
 may be. Failure to timely file a final Fee Application shall result in the Professional Compensation
 and Reimbursement Claim being forever barred and discharged.

         2.        Priority Tax Claims

         In full and final satisfaction of each Allowed Priority Tax Claim, if any, except to the extent
 any Entity entitled to payment of any Allowed Priority Tax Claim has received payment on account
 of such Claim prior to the Effective Date or agrees to a different treatment, each Holder of an
 Allowed Priority Tax Claim shall receive Cash in an amount equal to the amount of such Allowed
 Priority Tax Claim on or before the date that is thirty (30) Business Days after the later of (i) the
 Effective Date and (ii) entry of a Final Order determining and allowing such Allowed Priority Tax
 Claim, or as soon thereafter as is practicable.

         3.        Statutory Fees

         On or before the date that is thirty (30) days after the Effective Date, the Litigation Trustee
 shall make all payments required to be paid to the Bankruptcy Administrator pursuant to Section
 1930 of Title 28 of the United States Code. All fees payable pursuant to Section 1930 of Title 28
 of the United States Code after the Effective Date shall be paid by the Litigation Trustee on a
 quarterly basis until the Chapter 11 Case is closed, converted, or dismissed.

 B.     Classified Claims

         The Allowed Claims classified in article IV of this Plan shall be deemed fully and finally
 satisfied in the manner set forth herein unless the Holder of such Allowed Claim agrees to accept
 less favorable treatment.

         1.        Class 1 – Priority Non-Tax Claims

         Each Holder of an Allowed Priority Non-Tax Claim will receive, in full and final
 satisfaction of such Claim, Cash in an amount equal to the amount of such Allowed Priority Non-
 Tax Claim on or before the date that is thirty (30) Business Days after the later of (i) the Effective
 Date and (ii) entry of a Final Order determining and allowing such Priority Non-Tax Claim, or as
 soon thereafter as is practicable.

         2.        Class 2 – First Capital Secured Claim

         To the extent the First Capital Secured Claim is Allowed, First Capital will receive, in full
 and final satisfaction of such Claim, on or before the date that is thirty (30) Business Days after
 the later of (i) the Effective Date and (ii) entry of both (a) a Final Order allowing the First Capital

                                                  -15-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                Page 16 of
                                            38



 Secured Claim and (b) a Final Order determining any applicable surcharge under Section 506(c)
 of the Bankruptcy Code, or as soon thereafter as is practicable, Cash in an amount equal to the
 amount of the Allowed First Capital Secured Claim, less the amount of the costs of Sale of First
 Capital’s Collateral and the amount of any surcharge under Section 506(c) of the Bankruptcy Code.

         3.     Class 3 – Secured Claims of Other Lienholders

         Each Holder of an Allowed Secured Claim of an Other Lienholder shall, in the sole
 discretion of the Trustee, be treated in one of the following ways:

             a.     on the Effective Date, the legal, equitable, and contractual rights of the Holder
 of an Allowed Secured Claim of an Other Lienholder shall be reinstated in accordance with the
 provisions of Section 1124(2) of the Bankruptcy Code notwithstanding any contractual provision
 or applicable non-bankruptcy law that entitles the Holder of an Allowed Secured Claim of an Other
 Lienholder to demand or receive payment of such Allowed Secured Claim before the stated
 maturity of such Allowed Secured Claim from and after the occurrence of a default; provided,
 however, that any contractual right that does not pertain to the payment when due of principal and
 interest on the obligation on which such Claim is based, including, but not limited to, financial
 covenant ratios, negative pledge covenants, covenants or restrictions on merger or consolidation,
 covenants regarding corporate existence, or covenants prohibiting certain transactions or actions
 contemplated by the Plan or conditioning such transactions or actions on certain factors, shall not
 be enforceable as to any breach that occurred on or prior to the Effective Date or any breach
 determined by reference back to a date preceding the Effective Date;

             b.      on the Effective Date, the Holder of an Allowed Secured Claim of an Other
 Lienholder shall (i) retain a Lien securing such Allowed Secured Claim and (ii) receive deferred
 Cash payments from the Litigation Trust totaling at least the value of such Allowed Secured Claim
 as of the Effective Date in full and final satisfaction of such Allowed Secured Claim;

             c.      on the Effective Date, the Collateral securing such Allowed Secured Claim of
 an Other Lienholder shall be surrendered to the Holder of such Allowed Secured Claim in full
 satisfaction of such Allowed Secured Claim; or

              d.      the Holder of an Allowed Secured Claim of an Other Lienholder shall be paid,
 in Cash, an amount equal to such Holder’s Allowed Secured Claim, on or before the date that is
 thirty (30) Business Days after the later of (i) the Effective Date and (ii) entry of a Final Order
 determining and allowing such Claim as a Secured Claim, or as soon thereafter as is practicable,
 in full and final satisfaction of such Allowed Secured Claim. To the extent the Collateral securing
 an Allowed Secured Claim of an Other Lienholder has been or is to be sold pursuant to an Order
 of the Bankruptcy Court, any amount to be paid to the Holder of such Allowed Secured Claim
 pursuant to the preceding sentence shall be net of the costs of Sale of such Collateral and otherwise
 subject to the rights of the Debtor or the Litigation Trustee pursuant to Section 506(c) of the
 Bankruptcy Code.

        Holders of a Claim under this Class 3 are not Impaired under the Plan. Treatment of a
 Claim under this Class 3 shall not affect any General Unsecured Claim for any Allowed Deficiency
 Claim of the applicable Holder.

                                                 -16-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 17 of
                                            38



         4.     Class 4 – General Unsecured Claims

         Each Holder of an Allowed General Unsecured Claim will receive, in full and final
 satisfaction of such Claim, on one or more GUC Distribution Dates, a Pro Rata share of the net
 proceeds of the GUC Litigation Trust Assets.

         5.     Class 5 – Convenience Claims

         Each Holder of an Allowed Convenience Claim will receive, in full and final satisfaction
 of such Claim, on or before the date that is thirty (30) business Days after the Effective Date, or as
 soon thereafter as practicable, Cash in an amount equal to the lesser of (i) one thousand five
 hundred dollars ($1,500.00) and (ii) the Allowed amount of such Holder’s Convenience Claim;
 provided, however, that the total distribution to Holders of Allowed Convenience Claims under
 this Plan shall not exceed eighty thousand dollars ($80,000.00) (the “Convenience Class Cap”),
 and if the foregoing treatment would result in distributions to Holders of Allowed Convenience
 Claims that exceed the Convenience Class Cap in the aggregate, each Holder of an Allowed
 Convenience Claim will instead receive a Pro Rata share of $80,000.00, with the amount of each
 such Holder’s Convenience Claim fixed at the lesser of (i) one thousand five hundred dollars
 ($1,500.00) and (ii) the Allowed amount of such Holder’s Convenience Claim for the purpose of
 determining its Pro Rata share.

         6.     Class 6 – Equity Interests

        Holders of Equity Interests will retain their interests. Provided however, the Holders of
 Equity Interests will not receive any distribution under this Plan unless and until the Holders of
 Allowed General Unsecured Claims have been paid in full. Class 6 is Impaired. Therefore,
 Holders of Class 6 Equity Interests are entitled to vote to accept or reject the Plan.

 C.     General Claim Treatment Provisions

         1.     Objections

        The failure of any party to object to any Claim in the Chapter 11 Case, including Secured
 Claims (including the First Capital Secured Claim and Secured Claims of Other Lienholders), shall
 be without prejudice to the rights of the Debtor or the Litigation Trustee to contest, object to, or
 otherwise defend against such Claim if and when such Claim is sought to be enforced by the Holder
 of such Claim. Procedures for objections to Claims are set forth in section VII(N) of this Plan.

         2.     Attachment of Liens

        Pursuant to the Sale Order, no Lien with respect to any Secured Claim shall attach to any
 property sold free and clear pursuant to the APA.

         3.     Survival and Release of Liens

         Notwithstanding Section 1141(c) or any other provision of the Bankruptcy Code, all pre-
 petition Liens on property of the Debtor held with respect to any Allowed Secured Claim shall
 survive the Effective Date and continue in accordance with the contractual terms or statutory
 provisions governing such Claim until such Allowed Secured Claim is satisfied, at which time
                                              -17-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16               Page 18 of
                                            38



 such Lien shall be released, shall be deemed null and void, and shall be unenforceable for all
 purposes; provided, however, that the Debtor or Litigation Trustee, as the case may be, may
 condition delivery of any final payment upon receipt of an executed release of the Lien.

         Any and all Liens securing any Secured Claim that is not an Allowed Claim shall be
 released, shall be deemed null and void, and shall be unenforceable for all purposes. Nothing in
 this Plan shall preclude the Debtor or the Litigation Trustee from challenging the validity of any
 alleged Lien on any asset of the Debtor or the value of the property that secures any alleged Lien,
 and all such rights are expressly preserved.

         4.     Surcharge Under Section 506(c) of the Bankruptcy Code

         All rights of Holders of Secured Claims under this Plan are subject to the rights of the
 Trustee or the Litigation Trustee to surcharge the applicable Collateral pursuant to Section 506(c)
 of the Bankruptcy Code, which rights are expressly preserved.

                                                 V.

                      ACCEPTANCE OR REJECTION OF THIS PLAN

 A.     Voting Classes

        Subject to the provisions of any Order approving the Disclosure Statement, Holders of
 Claims in each Impaired Class, or their designees, shall be entitled to vote such Claims separately
 to accept or reject the Plan. Class 2, Class 4, Class 5, and Class 6 are Impaired under this Plan.

 B.     Non-Voting Classes

         Holders of Claims in Classes that are not Impaired are not entitled to vote such Claims to
 accept or reject this Plan. Each such Holder is conclusively presumed to have accepted this Plan
 pursuant to Section 1126(f) of the Bankruptcy Code. Class 1 and Class 3 are not Impaired under
 this Plan.

 C.     Controversy Concerning Impairment

         In the event of a controversy as to whether any Holder of an Allowed Claim or Equity
 Interest or any Class is Impaired under the Plan, the Bankruptcy Court shall, after notice and a
 hearing, determine such controversy.

 D.     Acceptance by Impaired Classes

          An Impaired Class of Claims or Interests shall be deemed to have accepted the Plan if (a)
 the Holders (other than any Holder designated under Section 1126(e) of the Bankruptcy Code) of
 at least two-thirds in amount of the Claims or Interests actually voting in such Class have voted to
 accept the Plan and (b) the Holders (other than any Holder designated under Section 1126(e) of
 the Bankruptcy Code) of more than one-half in number of the Claims or Interests actually voting
 in such Class have voted to accept the Plan.


                                                -18-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                Page 19 of
                                            38



 E.     Non-Consensual Confirmation

         At the request of the Trustee, this Plan may be confirmed under the so-called “cram down”
 provisions set forth in Section 1129(b) of the Bankruptcy Code if, in addition to satisfying the
 other requirements for confirmation (other than Section 1129(a)(8) of the Bankruptcy Code), this
 Plan “does not discriminate unfairly” and is determined to be “fair and equitable” with respect to
 each Class of Claims that has not accepted this Plan (i.e., dissenting Classes). The Trustee will
 request confirmation under this provision for any Impaired Class that rejects the Plan. The Trustee
 reserves the right to alter, amend, modify, revoke, or withdraw the Plan or any amendment or
 supplement thereto, including to amend or modify it to satisfy the requirements of Section 1129(b)
 of the Bankruptcy Code, if necessary, in accordance with Section 1127 of the Bankruptcy Code
 and this Plan.

                                                 VI.

       TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 A.     Rejection of Executory Contracts and Unexpired Leases

         On the Effective Date and subject to this section VI(A) and VI(C), all Executory Contracts
 and unexpired leases of the Debtor will be deemed rejected, as of the Effective Date, other than
 Executory Contracts and unexpired leases that were previously assumed, assumed and assigned,
 or rejected by Final Order of the Bankruptcy Court (which contracts will be treated in accordance
 with such Final Order). The Confirmation Order will constitute an Order approving the foregoing.

 B.     Bar Date for Rejection Damages

         If the rejection of an Executory Contract or unexpired lease pursuant to the Plan and the
 Confirmation Order or a previous or subsequent order of the Court gives rise to a Claim by the
 other party or parties to such contract or lease, such Claim shall be forever barred and shall not be
 enforceable against the Debtor, the Litigation Trust, or the Estate unless a proof of Claim is filed
 and served on the Debtor or the Litigation Trust, as the case may be, and its counsel within thirty
 (30) days after the Confirmation Date. Notwithstanding the foregoing, to the extent that any such
 Claim is or was subject to a previously established Bar Date in the Chapter 11 Case, such
 previously established Bar Date shall be deemed operative and will not be deemed extended by
 virtue of this section VI(B). All such Claims for which proofs of Claim are required to be filed
 for contracts to which the Debtor is a party, if Allowed, will be classified and treated as Class 4
 General Unsecured Claims, subject to the provisions of the Plan.

 C.     Insurance Policies

          All Insurance Policies shall be transferred to the Litigation Trust from the Effective Date
 until its dissolution, unless any such Insurance Policy is otherwise cancelled by the Litigation
 Trustee in its discretion. Notwithstanding any provision providing for the rejection of Executory
 Contracts, any Insurance Policy that is deemed to be an Executory Contract shall neither be
 rejected nor assumed by operation of this Plan and shall be the subject of a specific motion by the
 Litigation Trust, which shall retain the right to assume or reject any such Executory Contracts


                                                 -19-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 20 of
                                            38



 pursuant to and subject to the provisions of Section 365 of the Bankruptcy Code following the
 Effective Date.

         The Confirmation Order shall constitute a determination that no default by the Debtor
 exists with respect to any of the Insurance Policies requiring Cure and that nothing in the Sale
 Order, any underlying agreements or this Plan shall be construed or applied to modify, impair, or
 otherwise affect the enforceability of the Insurance Policies or any coverage thereunder with regard
 to any Claims or Causes of Action, including the D&O Claims. The Plan shall be liberally
 construed to protect the interests of all Creditors in all Causes of Action and to limit any Claims
 and Interests against the Estate.

                                                 VII.

          MEANS FOR EXECUTION AND IMPLEMENTATION OF THE PLAN

 A.     Overview

         This Plan provides for the disposition of substantially all the Assets and the distribution of
 the net proceeds thereof to Holders of Allowed Claims, consistent with the priority provisions of
 the Bankruptcy Code. This Plan will provide for the Sale of most of the Assets at an Auction
 conducted pursuant to Section 363 of the Bankruptcy Code. This Plan also creates a mechanism
 for the Litigation Trustee to pursue Claims and Causes of Action, including Chapter 5 Actions, the
 D&O Claims, the Fraud Claims, and the Tort Claims, to enable recoveries to Creditors herein.

 B.     The Auction of Assets

         The Trustee will employ an investment banker to assist in an Auction of substantially all
 the Assets of the Debtor. The Trustee will request the Court to approve an auction process pursuant
 to which the Hospital will be sold “as a going concern,” including real estate owned by the Hospital,
 the physical plant, the equipment, the Hospital’s provider agreement, including any amounts owed
 pursuant to outstanding cost reports, the Hospital’s license, and all accounts receivable. Such
 Auction shall be conducted pursuant to Section 363(f) of the Bankruptcy Code, and the Sale shall
 be free and clear of all Liens, Claims, interests, and encumbrances, with any Liens or encumbrances
 attaching to Sale proceeds.

        The Trustee will invite bids and will select a Stalking Horse Bidder for the Assets. If the
 Trustee does not identify a Stalking Horse Bidder for the Auction, the Auction will proceed without
 such a bidder. If the Stalking Horse Bidder does not want to purchase the accounts receivable of
 the Hospital, then the Trustee will negotiate the collection of the accounts receivable, either by the
 Purchaser or by a third party, for a fee.

        The Trustee will request that the Bankruptcy Court approve the bidding procedures for the
 Auction, including the Stalking Horse Bidder, a breakup fee, minimum overbids, bidding
 increments, and the criteria by which bidders may become qualified to participate in the Auction.
 The Sale process will also include notice procedures for the assumption and assignment of
 Executory Contracts and unexpired leases.


                                                 -20-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 21 of
                                            38



 C.     Coordination of the Auction of the Hospital with the Auctions of Other Hospitals

         To maximize the purchase price of the Assets, the Trustee will attempt to coordinate the
 Auction of the Hospital with the Auctions of the Other Hospitals. The Trustee intends for the
 Auction of the Hospital to occur at the same place and on the same day as the Auctions of the Other
 Hospitals. The Trustee will coordinate with the trustees for the Other Hospitals regarding all
 aspects of the Auctions, including bidding procedures and the criteria by which bidders may become
 qualified to bid at the Auctions. The Trustee will request the Bankruptcy Court to approve similar,
 if not identical, Sale procedures for the Other Hospitals. The Trustee will request that the
 Bankruptcy Court schedule a hearing to approve the proposed Sale of the Assets to the highest or
 otherwise best bid at the Auction.

         The Trustee will coordinate further bidding at the Auctions of the Hospital and the Other
 Hospitals. After the Hospital and the Other Hospitals are each auctioned individually, qualified
 bidders will be given the opportunity to group two or more hospitals for further bidding. For
 purposes of further bidding, the minimum bidding increment for any group of two or more hospitals
 shall be one percent (1%) more than the sum of the highest bid of each individual hospital that
 comprises the group that is to be bid upon. Further bidding on the grouped hospitals will be allowed
 until a best bid is reached for the grouped hospitals. This process will continue until no further
 groupings are requested by bidders. Should two or more hospitals be grouped for sale, the
 allocation of sale proceeds from the group bid will be divided proportionally (Pro Rata) based on
 the high bid on each individual hospital at its initial auction. For example, if the best bid for
 Hospital A is $4,000,000, and the best bid for Hospital B is $6,000,000, and if those hospitals are
 later grouped together for further bidding that results in a best bid of $12,000,000 for both of them,
 then $800,000 (40% of the additional $2,000,000) will be allocated to the estate of Hospital A and
 $1,200,000 (60% of the additional $2,000,000) will be allocated to the estate of Hospital B.

 D.     Establishment of Litigation Trust; Appointment of Litigation Trustee

         Prior to the Effective Date, the Trustee shall execute the Litigation Trust Agreement. The
 Litigation Trust Agreement is hereby incorporated into this Plan in its entirety as if set forth in
 full. The Litigation Trust Agreement contains provisions customary to trust agreements utilized
 in comparable circumstances, including, but not limited to, provisions necessary to ensure the
 continued treatment of the Litigation Trust as a grantor trust.

         On the Effective Date, and in accordance with the Confirmation Order, the Estate’s title to
 all the Assets shall automatically pass to the Litigation Trust, free and clear of all Claims and
 Equity Interests in accordance with Section 1141 of the Bankruptcy Code. Notwithstanding the
 foregoing, the Trustee reserves the right to modify the Plan to exclude certain Assets from transfer
 to the Litigation Trust. The Confirmation Order shall constitute a determination that the transfers
 of the Assets to the Litigation Trust are legal and valid and consistent with the laws of the State of
 North Carolina.

        All parties shall execute any documents or other instruments as necessary to cause title to
 the applicable Assets to be transferred to the Litigation Trust. The Assets will be held in trust for
 the benefit of all Holders of Allowed Claims pursuant to the terms of the Plan and the Litigation
 Trust Agreement.

                                                 -21-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                Page 22 of
                                            38



         The Litigation Trustee shall be Thomas W. Waldrep, Jr. The Litigation Trustee will pay
 or otherwise make distributions on account of all Allowed Claims against the Debtor in accordance
 with the terms of the Plan.

        This Plan shall be interpreted so as to afford, for the benefit of all Holders of Allowed
 Claims, the greatest opportunity for maximum recovery by the Litigation Trustee on the
 Assets, Chapter 5 Actions, D&O Claims, Fraud Claims, Tort Claims, and rights in and
 proceeds of any Insurance Policies. The Proceeds of all Causes of Action are material to the
 implementation of this Plan and the recoveries to Creditors herein.

 E.     Income Tax Status of Litigation Trust

         For federal income tax purposes, all parties (including, without limitation, the Debtor, the
 Litigation Trustee, and the Beneficiaries of the Litigation Trust Estate) shall treat the Litigation
 Trust as a liquidating trust within the meaning of Treasury Income Tax Regulation section
 301.7701-4(d) and IRS Revenue Procedure 94-45, 1994-2 C.B. 124. For federal income tax
 purposes, the transfer of Assets to the Litigation Trust under the Plan shall be treated as a deemed
 transfer to the Beneficiaries of the Litigation Trust Estate in satisfaction of their Claims followed
 by a deemed transfer of the Assets by the Beneficiaries to the Litigation Trust. For federal income
 tax purposes, the Beneficiaries will be deemed to be the grantors and owners of the Litigation Trust
 and its Assets. For federal income tax purposes, the Litigation Trust will be taxed as a grantor
 trust within the meaning of Internal Revenue Code (“IRC”) sections 671-677 (a non-taxable pass-
 through tax entity) owned by the Beneficiaries. The Litigation Trust will file federal income tax
 returns as a grantor trust under IRC section 671 and Treasury Income Tax Regulation section
 1.671-4 and report, but not pay tax on, the Litigation Trust’s tax items of income, gain, loss
 deductions, and credits (“Tax Items”). The Beneficiaries will report such Tax Items on their
 federal income tax returns and pay any resulting federal income tax liability. All parties will use
 consistent valuations of the Assets transferred to the Litigation Trust for all federal income tax
 purposes. The Assets shall be valued based on the Litigation Trustee’s good faith determination
 of their fair market value.

 F.     Powers and Authority of the Litigation Trustee

         The powers of the Litigation Trustee are set forth in full in the Litigation Trust Agreement
 and shall include, among other things: (a) the power to sell, lease, license, abandon, or otherwise
 dispose of all remaining Assets of the Litigation Trust Estate subject to the terms of this Plan; (b)
 the power to effect distributions under this Plan to the Holders of Allowed Claims; (c) the authority
 to pay all costs and expenses of administering the Litigation Trust Estate after the Effective Date
 (including the Post-Effective Date Expenses), including the power to employ and compensate
 Persons to assist the Litigation Trustee in carrying out his duties hereunder, and to obtain and pay
 premiums for insurance and any other powers necessary or incidental thereto; (d) the power to
 implement this Plan including any other powers necessary or incidental thereto; (e) the authority
 to prosecute all Causes of Action on behalf of the Debtor and the Litigation Trust Estate, including
 Chapter 5 Actions, D&O Claims, Fraud Claims, and Tort Claims; (f) the authority to settle Claims,
 applicable Causes of Action, or disputes as to amounts owing to the Estate; (g) the authority to
 participate in any post-Effective Date motions to amend or modify this Plan or the Litigation Trust
 Agreement, or appeals from the Confirmation Order; (h) the authority to participate in actions to
 enforce or interpret this Plan; (i) the authority to manage the Litigation Trust Estate; and (j) the
                                                  -22-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 23 of
                                            38



 power to bind the Litigation Trust. Each of the foregoing powers may be exercised by the
 Litigation Trustee without further order of the Bankruptcy Court. Notwithstanding any of the
 foregoing, the Litigation Trustee may not materially amend or alter the terms and provisions of
 this Plan.

 G.     Litigation Sharing Agreement

         The Litigation Trustee may enter into a Litigation Sharing Agreement, which will provide
 a mechanism for the bankruptcy estates of the Other Hospitals and/or the bankruptcy estates of
 other CAH hospitals with common ownership to share expenses of litigation, including Chapter 5
 Actions, D&O Claims, Fraud Claims, and Tort Claims. Litigation expenses and fees that must be
 incurred for multiple cases may be shared on a Pro Rata basis, including expenses and fees for data
 analysis, vendor fees, expert witness fees, and researching and drafting common pleadings.
 Litigation expenses and attorneys’ fees that are incurred for a specific estate will be billed only to
 that estate. Bankruptcy estates that participate in the Litigation Sharing Agreement will waive all
 Claims and Causes of Action against other participating estates.

 H.     Funding of the Litigation Trust

         The funding of the Litigation Trust for the payments to be made to Holders of Allowed
 Claims under the Plan and the payment of Post-Effective Date Expenses will be from (i) the
 Litigation Trust Expense Reserve, (ii) the Debtor’s Cash on hand as of the Effective Date, which
 will be transferred to the Litigation Trust as of the Effective Date and proceeds from the investment
 of such Cash, and (iii) the proceeds of the liquidation of the Assets, including, without limitation,
 any Claims or Causes of Action.

 I.     Litigation Trust’s Post-Effective Date Expenses

         All expenses related to implementation of the Plan incurred from and after the Effective
 Date through the date on which the Litigation Trust is dissolved will be expenses of the Litigation
 Trust, and the Litigation Trustee will disburse funds from the Litigation Trust Expense Reserve,
 as appropriate, for purposes of paying the Post-Effective Date Expenses of the Litigation Trust
 without the need for any further Order of the Court. The Post-Effective Date Expenses shall
 include, but are not limited to, the fees and expenses of the Litigation Trustee, the fees and
 expenses of the Professionals employed by the Litigation Trustee, and other costs, expenses and
 obligations of the Litigation Trust until the date the Litigation Trust is terminated in accordance
 with section VII(M) and the Litigation Trust Agreement.

         Prior to making a distribution to any Holders of Allowed Claims under the Plan, the
 Litigation Trustee may place in reserve and/or in a separate account any funds that may be needed
 to pay Claims that are subject to dispute and Claims that have otherwise not been Allowed in the
 event that all or a portion of such Claims become Allowed Claims (the “Distribution Reserve”).
 When a Claim is Allowed or Disallowed (and thus becomes an Allowed Claim or a Disallowed
 Claim, in whole or in part), the funds set aside on account of such Claim shall be released from
 the Distribution Reserve and shall be available for distribution in accordance with the terms of this
 Plan to either (i) the Holder of the Claim that has become an Allowed Claim, or (ii) if Disallowed,
 the Holders of Allowed Claims. Consistent with the terms of this Plan, the Litigation Trustee, in
 his sole discretion, on and after the Effective Date, shall have authority to increase or decrease the
                                                 -23-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                Page 24 of
                                            38



 Distribution Reserve, as reasonably necessary and appropriate, and upon satisfaction of all
 Allowed Claims required to be paid from the Distribution Reserve, to transfer amounts held therein
 for distribution pursuant to the Plan.

 J.     Use of Existing Accounts

         The Litigation Trustee may use the Debtor’s existing bank accounts (as of the Effective
 Date) for the purposes set forth herein, to the extent possible and desired. The Litigation Trustee
 also may close the Debtor’s existing bank accounts, at his discretion, and transfer all amounts
 therein to one or more accounts, in accordance with the terms of this Plan. Alternatively,
 notwithstanding any provisions to the contrary in this Plan, the Litigation Trustee may invest some
 or all the funds that would otherwise be deposited into the accounts established pursuant to the
 Plan in allowed investments under applicable non-bankruptcy law.

 K.     Employment and Compensation

         The Litigation Trustee shall be bonded and shall receive compensation for serving as
 Litigation Trustee as set forth in the Litigation Trust Agreement. At any time after the Effective
 Date and without further Order of the Bankruptcy Court, the Litigation Trustee may employ
 Persons or Entities, including Professionals (which may, but need not, include Professionals
 previously or currently employed in the Chapter 11 Case) reasonably necessary to assist the
 Litigation Trustee in the performance of his duties under the Litigation Trust Agreement and this
 Plan. Such Persons or Entities shall be compensated and reimbursed by the Litigation Trustee for
 their reasonable and necessary fees and out of pocket expenses on a monthly basis in arrears.

 L.     Litigation Trustee as Successor in Interest to the Trustee

         The Litigation Trustee is the successor in interest to the Trustee, and thus, after the
 Effective Date, to the extent this Plan requires an action by the Trustee, the action shall be taken
 by the Litigation Trustee.

         For federal and applicable state income tax purposes, all parties (including, without
 limitation, the Debtor, the Litigation Trustee, and the Beneficiaries of the Litigation Trust Estate)
 shall treat the transfer of Assets to the Litigation Trust as a sale by the Trustee of such Assets to
 the Litigation Trust Estate at a selling price equal to the fair market value of such Assets on the
 Effective Date. The Litigation Trust shall be treated as the owner of all Assets that it holds.

 M.     Termination of the Litigation Trust Estate

         The existence of the Litigation Trust and the authority of the Litigation Trustee will
 commence as of the Effective Date and will remain and continue in full force and effect until the
 earlier of (a) the date on which all of the Assets are liquidated in accordance with the Plan, the
 funds in the Litigation Trust have been completely distributed in accordance with the Plan, all tax
 returns and any other filings or reports have been filed with the appropriate state or federal
 regulatory authorities and the Order closing the Chapter 11 Case is a Final Order or (b) seven (7)
 years after the date of creation of the Litigation Trust, unless extended by the Bankruptcy Court as
 provided in the Litigation Trust Agreement.


                                                 -24-
Case 19-00730-5-JNC         Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 25 of
                                             38



         At such time as the Litigation Trust has been fully administered (i.e., when all things
 requiring action by the Litigation Trustee have been done, and the Plan has been substantially
 consummated) and in all events within sixty (60) days after the Final Distribution Date, the
 Litigation Trustee will file an application for approval of his final report and the entry of the final
 decree by the Bankruptcy Court.

 N.     Objections to Claims

         1.     Objection Procedures

         From and after the Effective Date, the Litigation Trustee shall have the exclusive right and
 standing to (i) object to and contest the allowance of all Claims, (ii) compromise and settle any
 Disputed Claim or Claim that has not otherwise been Allowed without Bankruptcy Court approval,
 subject to the notice procedure set forth in section VII(N)(2); and (iii) litigate to final resolution
 objections to Claims.

        No distribution shall be made pursuant to this Plan to a Holder of Claim,
        Disputed or otherwise, unless and until such Claim is or becomes an Allowed
        Claim.

        All objections to Claims shall be filed with the Bankruptcy Court, and served upon the
 Holders of such Claims, on or before the one hundred eightieth (180th) day after the Effective
 Date. The time period for filing objections to Claims shall automatically renew for successive
 periods of one hundred eighty (180) days each until the earlier of (i) the date upon which all Claims
 have been Allowed or Disallowed or (ii) the date fixed by the Court upon motion of the Litigation
 Trustee or a Holder of a Claim.

         2.     Resolution of Disputed Claims and Claims that Have Not Otherwise Been
                 Allowed

         If the Holder of a Disputed Claim or Claim that has not otherwise been Allowed and the
 Litigation Trustee agree to a settlement of such Claim for an amount that does not exceed $10,000,
 the Litigation Trustee shall be authorized to enter into and effectuate such settlement without any
 further notice or approval of the Bankruptcy Court, and the settled Claim shall be deemed an
 Allowed Claim. If the Holder of such a Claim and the Litigation Trustee agree to a settlement of
 such Claim and the settlement amount exceeds $10,000, the Litigation Trustee shall provide notice
 of the proposed settlement (with a fourteen-day (14) period to object) to the Persons or Entities on
 the Post-Effective Date Notice List. If no objection is received within the fourteen-day (14) period,
 the settled Claim shall be deemed to be an Allowed Claim, without the need for further review by
 or approval of the Bankruptcy Court or any other party. If an objection to a proposed settlement
 is received within the fourteen-day (14) period and such objection cannot otherwise be resolved,
 then the Litigation Trustee shall schedule a hearing in the Bankruptcy Court to resolve the
 objection.

        Until such time as an unliquidated Claim, contingent Claim, or a contingent portion of a
 Claim becomes Allowed or is Disallowed, such Claim will be treated as a Disputed Claim for all
 purposes related to distributions. The Holder of an unliquidated or contingent Claim will be


                                                  -25-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16               Page 26 of
                                            38



 entitled to a distribution under the Plan only when and if such unliquidated or contingent Claim
 becomes an Allowed Claim.

                                                VIII.

                        PROVISIONS GOVERNING DISTRIBUTIONS

 A.     Delivery of Distributions

        Distributions to Holders of Allowed Claims shall be made at the address of the Holder of
 such Claim as indicated on the records of the Debtor, or a filed proof of Claim, as applicable.

 B.     Undeliverable Distributions

         If any Allowed Claim Holder’s distribution is returned as undeliverable, no further
 distributions shall be made to such Holder unless and until the Litigation Trustee is notified in
 writing of such Holder’s then-current address. Undeliverable distributions shall remain in the
 possession of the Litigation Trustee until such time as a distribution becomes deliverable.
 Undeliverable Cash shall not be entitled to any interest, dividends or other accruals of any kind.
 Within twenty-one (21) days after the end of each calendar quarter following the Effective Date,
 the Litigation Trustee shall make all distributions that become deliverable during the preceding
 calendar quarter, except as otherwise provided herein. Any check that is not cashed or otherwise
 deposited within three months after the check’s date shall be deemed an undeliverable distribution
 under this Plan.

 C.     Failure to Claim Undeliverable Distributions

         To ensure that all Holders of Allowed Claims receive their allocated distributions, the
 Litigation Trustee will file with the Bankruptcy Court a listing of undistributed payments made
 pursuant to an Allowed Claim. This list will be maintained and updated as needed for as long as
 the Chapter 11 Case stays open. Any Holder of an Allowed Claim that does not assert a Claim
 pursuant to the Plan for an undeliverable distribution within three (3) months after the first
 attempted delivery shall have its Claim for such undeliverable distribution discharged and shall be
 forever barred from asserting any such Claim against the Debtor, the Litigation Trust Estate, or
 the Litigation Trustee, or their respective property. In such cases, any Cash held for distribution
 on account of such Claims shall be property of the Litigation Trust Estate, free of any restrictions
 thereon, and shall revert to the account from which such payment was originally issued to be
 redistributed among other Holders of Allowed Claims pursuant to the Plan. Nothing contained in
 the Plan shall require the Litigation Trustee to attempt to locate any Holder of an Allowed Claim.

 D.     Compliance with Tax Requirements

         In connection with the Plan, the Litigation Trustee shall comply with all tax withholding
 and reporting requirements imposed on it by any Governmental Unit, and all distributions pursuant
 to the Plan shall be subject to such withholding and reporting requirements. For tax purposes,
 distributions received in respect of Allowed Claims will be allocated first to the principal amount
 of Allowed Claims with any excess allocated, if applicable, to unpaid interest that accrued on such
 Claims.

                                                -26-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16               Page 27 of
                                            38



        Notwithstanding any other provision of this Plan, (a) each Holder of an Allowed
 Claim that is to receive a distribution pursuant to this Plan shall have sole and exclusive
 responsibility for the satisfaction and payment of any tax obligations imposed by any
 Governmental Unit, including income, withholding, and other tax obligations, on account of
 such distribution, and (b) no distribution shall be made to or on behalf of such Holder
 pursuant to this Plan unless and until such Holder has made arrangements satisfactory to
 the Litigation Trustee for the payment and satisfaction of such withholding tax obligations
 or such tax obligation that would be imposed upon any disbursing agent in connection with
 such distribution. Any property to be distributed pursuant to this Plan shall, pending the
 implementation of such arrangements, be treated as an undeliverable distribution under this
 Plan.

 E.     Minimum Distributions

         If the amount of Cash to be distributed to the Holder of an Allowed Claim is less than $50
 on a particular Distribution Date, the Litigation Trustee may hold the Cash distributions to be made
 to such Holder until the aggregate amount of Cash to be distributed to such Holder is in an amount
 equal to or greater than $50. Notwithstanding the preceding sentence, if the aggregate amount of
 Cash distribution owed to any Holder of an Allowed Claim never equals or exceeds $50, then the
 Litigation Trustee shall not be required to distribute Cash to any such Holder.

         This section VIII(E) shall not apply to Holders of Allowed Convenience Claims, who shall
 be entitled to receive distributions in the amounts determined by section IV(B)(5) above
 irrespective of the amounts of such distributions.

 F.     Rounding

        Whenever any payment of a fraction of a cent would otherwise be called for, the actual
 payment shall reflect a rounding of such fraction to the nearest whole cent, with one-half cent
 being rounded up to the nearest whole cent.

 G.     Setoffs and Recoupments

         The Litigation Trustee may, pursuant to Section 553 of the Bankruptcy Code or applicable
 non-bankruptcy law, exercise the right of setoff or recoupment against any Allowed Claim and the
 distributions to be made pursuant to the Plan on account of such Claim (before distribution is made
 on account of such Claim), the Claims, rights, and Causes of Action of any nature that the Debtor
 may hold against the Holder of such Allowed Claim; provided, however, that (i) neither the failure
 to effect such a setoff or recoupment nor the allowance of any Claim hereunder shall constitute a
 waiver or release by the Litigation Trustee of any such Claims, rights and Causes of Action that
 the Litigation Trust may possess against such Holder, and (ii) no such setoff or recoupment shall
 be in derogation of the APA.

 H.     Settlement of Claims and Controversies

        Pursuant to Sections 363 and 1123(b) of the Bankruptcy Code and Bankruptcy Rule 9019
 and in consideration for the distributions and other benefits provided pursuant to this Plan, the
 provisions of this Plan shall constitute a good faith compromise of all Claims and controversies

                                                -27-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                Page 28 of
                                            38



 relating to the contractual, legal, and subordination rights that a Holder of a Claim may have with
 respect to any Allowed Claim, or any distribution to be made on account of such Allowed Claim.
 The entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
 compromise or settlement of all such Claims and controversies, as well as a finding by the
 Bankruptcy Court that such compromise or settlement is in the best interests of the Debtor, their
 Estate, and Holders of Claims and is fair, equitable, and reasonable.

                                                 IX.

      PROCEDURES FOR TREATMENT OF DISPUTED CLAIMS AND CLAIMS THAT
                   HAVE OTHERWISE NOT BEEN ALLOWED

 A.      Payments and Distributions on Disputed Claims and Claims That Have Otherwise
         Not Been Allowed

         Notwithstanding any provision in the Plan to the contrary, except as otherwise agreed by
 the Litigation Trustee, in his sole discretion, no partial payments and no partial distributions will
 be made with respect to a Disputed Claim or Claim that has otherwise not been Allowed until such
 disputes are resolved by settlement or Final Order and the Claim has been Allowed.
 Notwithstanding the foregoing, any Person or Entity who holds both an Allowed Claim(s) and a
 separate and distinct Disputed Claim(s) or Claim that has otherwise not been Allowed will receive
 the appropriate payment or distribution on account of the Allowed Claim(s), although, except as
 otherwise agreed by the Litigation Trustee in his sole discretion, no payment or distribution will
 be made on the Disputed Claim(s) or Claim(s) that have otherwise not been Allowed until such
 dispute is resolved by settlement or Final Order and the Claim(s) have been Allowed. In the event
 there are Disputed Claim(s) or Claim(s) that have otherwise not been Allowed requiring
 adjudication and resolution, the Litigation Trustee reserves the right, or upon Order of the
 Bankruptcy Court, to establish appropriate reserves for potential payment of such Claims.

 B.      Safekeeping of Distributable Property

        Pending entry of a Final Order determining an objection to any Disputed Claim or
 Allowing a Claim that has not otherwise been Allowed, the Litigation Trustee shall take
 appropriate steps to safeguard the Cash, notes or other instruments that would be distributed on
 account of such Claim if Allowed, but the Litigation Trustee shall not be required to establish any
 formal escrow or reserve for such distributable property unless it determines, or the Bankruptcy
 Court orders, that an escrow or reserve is necessary to ensure that such property is available if and
 when such Claim is Allowed.

 C.      Allowance of Claims

        Except as expressly provided herein or in any Order entered in the Chapter 11 Case prior
 to the Effective Date (including the Confirmation Order), no Claim shall be deemed Allowed,
 unless and until such Claim is deemed Allowed under the Plan or the Bankruptcy Code or the
 Bankruptcy Court enters a Final Order in the Chapter 11 Case allowing such Claim. Except as
 expressly provided in the Plan or in any Order entered in the Chapter 11 Case prior to the Effective
 Date (including the Confirmation Order), the Litigation Trust Estate on and after the Effective

                                                 -28-
 Case 19-00730-5-JNC          Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16               Page 29 of
                                               38



   Date will have and retain any and all rights and defenses the Debtor had with respect to such Claim
   as of the Petition Date.

                                                    X.

                                            JURISDICTION

   A.      Retention of Jurisdiction

           Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
   Date, the Bankruptcy Court shall retain exclusive jurisdiction over the Chapter 11 Case until the
   Chapter 11 Case is closed, including jurisdiction to issue any other Order necessary to administer
   the Estate or the Litigation Trust Estate and enforce the terms of this Plan, and/or the Litigation
   Trust Agreement pursuant to, and for the purposes of, Sections 105(a) and 1142 of the Bankruptcy
   Code and for, among other things, the following purposes:

                 a.     To determine the type, allowance, and payment of any Claims upon any
objections thereto (or other appropriate proceedings) by the Litigation Trustee or any other party-in-
interest entitled to proceed in that manner;

               b.     Except as otherwise limited herein, to recover all Assets of the Debtor and
property of the Debtor’s Estate, wherever located;

               c.      To hear and determine any issue arising under this Plan;

               d.       To hear and determine any issue that is in any way related to the Litigation
Trust Estate of the Litigation Trustee;

              e.     To hear and determine matters concerning state, local, and federal taxes in
accordance with Sections 346, 505, and 1146 of the Bankruptcy Code;

               f.      To hear any other matter not inconsistent with the Bankruptcy Code;

               g.      To enter a final decree closing the Chapter 11 Case;

               h.      To ensure that distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

               i.      To decide or resolve any motions, adversary proceedings, contested or litigated
matters, and any other matters and grant or deny any applications involving the Debtor that may be
pending on or instituted by or against the Litigation Trustee after the Effective Date;

               j.     To issue injunctions, enter and implement other Orders, or take such other
actions as may be necessary or appropriate to restrain interference by any Person or Entity with the
occurrence of the Effective Date or enforcement of the Plan, except as otherwise provided herein;

               k.     To determine any other matters that may arise in connection with or relate to
the Plan, the Disclosure Statement, the Confirmation Order, or any contract, instrument, release,
indenture, or other agreement or document created in connection with the Plan or the Disclosure
                                                   -29-
 Case 19-00730-5-JNC           Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 30 of
                                                38



Statement, including but not limited to the Litigation Trust Agreement, the Litigation Trust Estate, and
the Litigation Trustee;

               l.       To enforce, interpret, and determine any disputes arising in connection with any
stipulations, Orders, the Sale Order, judgments, injunctions, releases, exculpations, indemnifications,
and rulings entered in connection with the Chapter 11 Case (whether or not the Chapter 11 Case has
been closed);

                 m.     To adjudicate any adversary proceeding or other proceeding that may be
commenced by or on behalf of the Litigation Trust Estate against any Person or Entity arising from,
related to, or in connection with (i) any Chapter 5 Action; (ii) the D&O Claims; (iii) the Tort Claims;
(iv) the Fraud Claims; and (v) Claims against third parties relating to the facts and circumstances
surrounding the same;

               n.      To resolve disputes concerning any reserves with respect to Disputed Claims or
the administration thereof;

               o.      To resolve any disputes concerning whether a Person or Entity had sufficient
notice of the Chapter 11 Case, the applicable Bar Date, the hearing on the approval of the Disclosure
Statement as containing adequate information, the hearing on the confirmation of the Plan for the
purpose of determining whether a Claim is discharged hereunder, or for any other purpose;

                p.      If the APA created any obligations for the Purchaser to construct a new hospital
or to operate certain functions or practice areas of the Hospital for a certain period of time, to hear and
determine any attempts to enforce said obligations.

   B.      Consent to Jurisdiction

          All Creditors who have filed Claims in the Chapter 11 Case shall be deemed to have
   consented to the jurisdiction of the Bankruptcy Court for purposes of the Causes of Action.

                                                     XI.

                  RELEASES, EXCULPATIONS AND RELATED PROVISIONS

   A.      Term of Bankruptcy Injunction or Stay

           All injunctions or stays provided for in the Chapter 11 Case under Sections 105 or 362 of
   the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall remain in full
   force and effect until the Effective Date. Except as otherwise expressly provided in the Plan or to
   the extent necessary to enforce the terms and conditions of the Plan, the Confirmation Order, or a
   separate Order of the Bankruptcy Court, as of the Effective Date, all entities who have held, hold,
   or may hold Claims against the Debtor, are permanently enjoined, on and after the Confirmation
   Date, from (i) commencing or continuing in any manner any action or other proceeding of any
   kind with respect to any such Claim or taking any act to recover such Claim outside of the Claims
   allowance procedure discussed in this Plan and the Bankruptcy Code and Bankruptcy Rules; (ii)
   the enforcement, attachment, collection, or recovery by any manner or means of any judgment,
   award, decree, or Order against the Debtor, the Litigation Trust or the Litigation Trustee on account

                                                     -30-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                Page 31 of
                                            38



 of any such Claim; (iii) creating, perfecting, or enforcing any encumbrance of any kind against the
 Debtor or against the property or interests in property of the Debtor on account of any such Claim;
 and (iv) asserting any right of setoff, subrogation, or recoupment of any kind against any obligation
 due from the Debtor or against the property or interests in property of the Debtor on account of
 any such Claim. Such injunction shall extend for the benefit of the Litigation Trustee, and any
 successor, to any property and interests in property subject to this Plan.

 B.     Exculpation

         Except to the extent arising from willful misconduct or gross negligence, any and all
 Claims, liabilities, Causes of Action, rights, damages, costs, and obligations held by any party
 other than the United States of America against the Trustee and his attorneys, accountants, agents,
 and other Professionals, whether known or unknown, matured or contingent, liquidated or
 unliquidated, existing, arising, or accruing, whether or not yet due in any manner related to or in
 connection with (i) the Chapter 11 Case or any act or omission in connection with, arising out of,
 or related to the Chapter 11 Case; (ii) any act or omission in connection with, arising out of, or
 related to the Sale of the Assets; (iii) the formulation, negotiation, prosecution, or implementation
 of the Plan; (iv) the solicitation of acceptances of the Plan; or (v) the Confirmation, consummation,
 or implementation of the Plan, will be deemed fully waived, barred, enjoined, released, and
 discharged in all respects, except as to rights, obligations, duties, Claims, and responsibilities
 preserved, created, or established by terms of this Plan.

 C.     Limitation on Liability of Litigation Trustee

          The Litigation Trustee will not be liable for any act he may do or omit to do as Litigation
 Trustee under the Plan and the Litigation Trust Agreement, as applicable, while acting in good
 faith and in the exercise of his reasonable business judgment; nor will the Litigation Trustee be
 liable in any event except for gross negligence, willful fraud, or willful misconduct. The foregoing
 limitation on liability also will apply to any Person (including any Litigation Trustee Professional)
 employed by the Litigation Trustee and acting on behalf of the Litigation Trustee in the fulfillment
 of their respective duties hereunder or under the Litigation Trust Agreement. Also, the Litigation
 Trustee and all Litigation Trustee Professionals shall be entitled to indemnification out of the
 Assets of the Litigation Trust against any losses, liabilities, expenses (including attorneys’ fees
 and disbursements), damages, taxes, suits, or Claims that the Litigation Trustee may incur or
 sustain by reason of being or having been a Litigation Trustee of the Litigation Trust or for
 performing any functions incidental to such service; provided, however, that the foregoing shall
 not relieve the Litigation Trustee or the Litigation Trustee’s Professionals from liability for bad
 faith, willful misfeasance, reckless disregard of duty, gross negligence, fraud, self-dealing, or
 breach of fiduciary duty.

          The Litigation Trust is deemed to release each Person and Entity exculpated, or whose
 liability is limited, under this subsection from any liability arising from any act or omission
 occurring after the Petition Date and in connection with, relating to or arising out of the Chapter
 11 Case, except as provided herein.




                                                 -31-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 32 of
                                            38



 D.     Releases by the Debtor

         Pursuant to Section 1123(b) of the Bankruptcy Code and except as otherwise specifically
 provided in this Plan, for good and valuable consideration, including the service of the Released
 Parties to facilitate the expeditious liquidation of the Debtor and the consummation of the
 transactions contemplated by this Plan, on and after the Effective Date, the Released Parties are
 deemed released and discharged by the Debtor and its Estate from any and all Claims, obligations,
 rights, suits, damages, Causes of Action, remedies, and liabilities whatsoever, including any
 derivative Claims asserted or assertable on behalf of the Debtor, whether known or unknown,
 foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that the Debtor
 or its Estate would have been legally entitled to assert in their own right (whether individually or
 collectively) or on behalf of the Holder of any Claim or other Person, based on or relating to, or in
 any manner arising from, in whole or in part, the Debtor, the Debtor’s Chapter 11 Case, the Sale,
 the transactions or events giving rise to any Claim that is treated in this Plan, the business or
 contractual arrangements between the Debtor and any Released Party, the restructuring of Claims
 before or during the Debtor’s Chapter 11 Case, the negotiation, formulation, or preparation of this
 Plan, the Disclosure Statement, or any related agreements, instruments, or other documents, other
 than a Claim against a Released Party arising out of the gross negligence or willful misconduct of
 any such Person or Entity.

 E.     Releases by Holders of Claims

      ON THE EFFECTIVE DATE, EXCEPT AS OTHERWISE PROVIDED HEREIN AND
 EXCEPT FOR THE RIGHT TO ENFORCE THIS PLAN, ALL PERSONS WHO HAVE (I) (A)
 VOTED TO ACCEPT THIS PLAN OR WHO ARE PRESUMED OR DEEMED TO HAVE
 VOTED TO ACCEPT THIS PLAN UNDER SECTION 1126(f) OF THE BANKRUPTCY CODE
 AND/OR (B) ARE ENTITLED TO VOTE TO ACCEPT OR REJECT THIS PLAN AND WHO
 VOTE TO REJECT THIS PLAN OR ABSTAIN FROM VOTING, AND (II) DO NOT MARK
 THEIR BALLOTS AS OPTING OUT OF THE RELEASES GRANTED UNDER THIS
 SECTION OR OTHERWISE OPT OUT OF THE RELEASES GRANTED UNDER THIS
 SECTION IN WRITING BY THE DEADLINE TO VOTE TO ACCEPT OR REJECT THIS
 PLAN, AS APPLICABLE, SHALL, TO THE FULLEST EXTENT PERMITTED BY
 APPLICABLE LAW, BE DEEMED TO FOREVER RELEASE, WAIVE, AND DISCHARGE
 THE RELEASED PARTIES AND EACH OF THEIR RESPECTIVE CONSTITUENTS,
 PRINCIPALS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES,
 ATTORNEYS, PROFESSIONALS, ADVISORS, AFFILIATES, FUNDS, SUCCESSORS,
 PREDECESSORS, AND ASSIGNS, OF AND FROM ALL LIENS, CLAIMS, CAUSES OF
 ACTION, LIABILITIES, ENCUMBRANCES, SECURITY INTERESTS, INTERESTS, OR
 CHARGES OF ANY NATURE OR DESCRIPTION WHATSOEVER RELATING TO THE
 DEBTOR, THE CHAPTER 11 CASE, OR AFFECTING PROPERTY OF THE ESTATES,
 WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, SCHEDULED OR
 UNSCHEDULED, CONTINGENT OR NOT CONTINGENT, UNLIQUIDATED OR FIXED,
 ADMITTED OR DISPUTED, MATURED OR UNMATURED, SENIOR OR
 SUBORDINATED, WHETHER ASSERTABLE DIRECTLY OR DERIVATIVELY BY,
 THROUGH, OR RELATED TO THE DEBTOR, AGAINST SUCCESSORS OR ASSIGNS OF
 THE DEBTOR AND THE INDIVIDUALS AND ENTITIES LISTED ABOVE WHETHER AT
 LAW, IN EQUITY OR OTHERWISE, BASED UPON ANY CONDITION, EVENT, ACT,

                                                 -32-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16              Page 33 of
                                            38



 OMISSION OCCURRENCE, TRANSACTION OR OTHER ACTIVITY, INACTIVITY,
 INSTRUMENT, OR OTHER AGREEMENT OF ANY KIND OR NATURE OCCURRING,
 ARISING, OR EXISTING PRIOR TO THE EFFECTIVE DATE IN ANY WAY RELATING TO
 OR ARISING OUT OF, IN WHOLE OR IN PART, THE DEBTOR, THE TRUSTEE, THE
 CHAPTER 11 CASE, THE PURSUIT OF CONFIRMATION OF THIS PLAN, THE
 NEGOTIATION AND CONSUMMATION OF THE SALE. THE CONSUMMATION OF THIS
 PLAN OR THE ADMINISTRATION OF THIS PLAN, INCLUDING WITHOUT
 LIMITATION, THE NEGOTIATION AND SOLICITATION OF THIS PLAN, ALL
 REGARDLESS OF WHETHER (A) A PROOF OF CLAIM HAS BEEN FILED OR IS DEEMED
 TO HAVE BEEN FILED, (B) SUCH CLAIM IS ALLOWED OR (C) THE HOLDER OF SUCH
 CLAIM HAS VOTED TO ACCEPT OR REJECT THIS PLAN, EXCEPT FOR WILLFUL
 MISCONDUCT OR GROSS NEGLIGENCE. FOR THE AVOIDANCE OF DOUBT,
 NOTHING CONTAINED HEREIN SHALL IMPACT THE RIGHT OF ANY HOLDER OF AN
 ALLOWED CLAIM TO RECEIVE A DISTRIBUTION ON ACCOUNT OF ITS ALLOWED
 CLAIM IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS PLAN.

 F.     Injunction

      FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT OF THE RELEASES
 AND EXCULPATION GRANTED IN THIS PLAN, THE RELEASING PARTIES SHALL BE
 PERMANENTLY ENJOINED FROM COMMENCING OR CONTINUING IN ANY MANNER
 AGAINST THE RELEASED PARTIES AND THE EXCULPATED PARTIES AND THEIR
 ASSETS AND PROPERTIES, AS THE CASE MAY BE, ANY SUIT, ACTION, OR OTHER
 PROCEEDING, ON ACCOUNT OF OR RESPECTING ANY CLAIM, DEMAND, LIABILITY,
 OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, INTEREST, OR REMEDY RELEASED
 OR TO BE RELEASED PURSUANT TO THIS PLAN.

 G.     Nondischarge of the Debtor

         In accordance with Section 1141(d)(3) of the Bankruptcy Code, the Confirmation Order
 will not discharge Claims. However, no Holder of a Claim may receive any payment from, or
 seek recourse against, any Assets that are to be distributed under the Plan other than Assets
 required to be distributed to that Holder pursuant to the Plan. As of the Confirmation Date, all
 Persons are enjoined from asserting against any property that is to be distributed under the Plan
 any Claims, rights, Causes of Action, liabilities, or interests based upon any act, omission,
 transaction, or other activity that occurred before the Effective Date except as expressly provided
 in the Plan or the Confirmation Order.

 H.     Termination and Discharge of the Patient Care Ombudsman.

         As of the Effective Date, the Patient Care Ombudsman appointed in the Chapter 11 Case
 shall be discharged and relieved from her duties and responsibilities as Patient Care Ombudsman.
 As of the Effective Date, any and all Professionals retained by the Patient Care Ombudsman
 pursuant to this Chapter 11 Case shall terminate representation of and service to the Patient Care
 Ombudsman. Neither the Patient Care Ombudsman nor the Patient Care Ombudsman’s
 Professionals shall have any liability with respect to any act or omission, statement or
 representation arising out of, relating to, or involving in any way, the Patient Care Ombudsman’s
 evaluations, her reports, or any pleadings or other writings filed by the Patient Care Ombudsman
                                                -33-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                Page 34 of
                                            38



 in connection with the Chapter 11 Case other than acts or omissions involving or arising out of
 gross negligence or willful misconduct. Prior to issuing or serving upon the Patient Care
 Ombudsman or the Patient Care Ombudsman’s Professionals any formal or informal Discovery
 request, including, but not limited to, any subpoena, requests for production of documents, requests
 for admission, interrogatories, subpoena duces tecum, requests for testimony, or any other
 Discovery of any kind whatsoever in any way related to the Debtor, the Trustee, the Chapter 11
 Case, the Patient Care Ombudsman’s evaluations, or the Patient Care Ombudsman’s reports (the
 “Discovery”), any Creditor or party in interest must first file an appropriate pleading with the
 Bankruptcy Court to request permission to initiate the Discovery. The Patient Care Ombudsman
 and the Patient Care Ombudsman’s Professionals are authorized to dispose of or destroy any
 documents provided by the Debtor, the Trustee, or any third parties to the Patient Care
 Ombudsman, if any, in the course of her evaluation, in accordance with their respective document
 retention policies or applicable law, if any.

 I.     Cancellation of Documents

         On the Effective Date, except to the extent otherwise provided in this Plan, any and all
 notes, instruments, debentures, certificates, and other documents evidencing Claims against the
 Debtor shall be deemed inoperative and unenforceable solely as against the Debtor and its Estate.

 J.     Effect of Plan on Released Claims and Liens

        Nothing contained in this Plan shall revive, preserve, or transfer any Claims or Liens that
 have been released pursuant to the Sale Order, the APA, or otherwise.

                                                 XII.

                               MISCELLANEOUS PROVISIONS

 A.     Conditions Precedent to the Effective Date

       The following are conditions precedent to the occurrence of the Effective Date, each of
 which must be satisfied or waived in writing:

                 a. the Confirmation Order, authorizing and directing that the Trustee take all
 actions necessary or appropriate to enter into, implement, and consummate the contracts,
 instruments, releases, and other agreements or documents created in connection with the Plan and
 the transactions contemplated thereby, including, without limitation, the transactions contemplated
 by the Litigation Trust Agreement, shall have been entered and become a Final Order;

                b. the Litigation Trust shall have been established; and

                  c. all other actions, authorizations, consents and regulatory approvals required (if
 any) and necessary to implement the provisions of the Plan shall have been obtained, effected or
 executed in a manner acceptable to the Trustee or, if waivable, waived by the Person or Persons
 entitled to the benefit thereof, including but not limited to the Closing of the Sale.



                                                 -34-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                 Page 35 of
                                            38



 B.     Effect of Failure of Condition

         If each condition to the Effective Date has not been satisfied or duly waived within thirty
 (30) days after the Confirmation Date, then (unless the period for satisfaction or waiver of
 conditions has been extended at the option of the Trustee for a period not exceeding sixty (60)
 days) upon motion by any party-in-interest, made before the time that each of the conditions has
 been satisfied or duly waived and upon notice to such parties-in-interest as the Bankruptcy Court
 may direct, the Confirmation Order will be vacated by the Bankruptcy Court; provided, however,
 that notwithstanding the filing of such motion, the Confirmation Order may not be vacated if each
 of the conditions to the Effective Date is either satisfied or duly waived by the Trustee before the
 Bankruptcy Court enters a Final Order granting such motion. If the Confirmation Order is vacated
 pursuant to this Plan, the Plan shall be deemed null and void in all respects, and nothing contained
 herein shall (A) constitute a waiver or release of any Claims by or against the Trustee or (B)
 prejudice in any manner the rights of the Trustee.

 C.     Waiver of Conditions to the Effective Date

         Upon notice and an Order of the Bankruptcy Court, the Trustee may waive any or all
 conditions to the Effective Date, in whole or in part. In that event, the Trustee will be entitled to
 render any or all of his performance under the Plan prior to what otherwise would be the Effective
 Date if the above-referenced conditions were not waived, including, but not limited to, the right to
 perform under any circumstances which would moot any appeal, review, or other challenge of any
 kind to the Confirmation Order if the Confirmation Order is not stayed pending such appeal,
 review, or other challenge. The failure to satisfy or to waive any condition may be asserted by the
 Trustee regardless of the circumstances giving rise to failure of such condition to be satisfied
 (including any action or inaction by the Trustee). The failure of the Trustee to exercise any of the
 foregoing rights will not be deemed a waiver of any other rights, and each such right will be
 deemed an ongoing right that may be asserted at any time.

 D.     Modification of the Plan

         The Plan and any exhibits thereto may be modified jointly by the Trustee, or the Litigation
 Trustee, as applicable, from time to time in accordance with Bankruptcy Code Section 1127 and
 Bankruptcy Rule 3019. The Plan and any exhibits thereto may be modified at any time before the
 entry of the Confirmation Order pursuant to Section 1127(a) of the Bankruptcy Code; and after
 the entry of the Confirmation Order, the Trustee, or the Litigation Trustee, as applicable may, upon
 Order of the Bankruptcy Court, amend or modify the Plan and any exhibits thereto in accordance
 with Section 1127(b) of the Bankruptcy Code, or remedy any defect or omission or reconcile any
 inconsistency in the Plan in such manner as may be necessary to carry out the purpose and intent
 of the Plan.

         Objections with respect to any amendments or modifications to the Plan (as and to the
 extent permitted hereby) filed after the deadline for objections to the Plan, as set by the Bankruptcy
 Court, may be brought at the Confirmation Hearing. The Plan, and any modification or supplement
 thereof, may be inspected in the Office of the Clerk or its designee during normal business hours.
 Holders of Claims may obtain a copy of the Plan and any supplement or modification, if any, by
 contacting the Trustee at (336) 717-1440. The documents annexed to the Disclosure Statement or

                                                 -35-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                Page 36 of
                                            38



 contained in any modification or supplement to the Plan or the Disclosure Statement are an integral
 part of the Plan and shall be approved by the Bankruptcy Court pursuant to the Confirmation Order.

 E.     Extension of Time

        For cause shown, any deadlines herein that are applicable to the Trustee, the Litigation
 Trustee, or the Litigation Trust Estate and that are not otherwise extendable, may be extended by
 the Bankruptcy Court.

 F.     Post-Effective Date Notice List

         Because certain Persons may not desire to continue to receive notices after the Effective
 Date, this Plan provides for the establishment of a Post-Effective Date Notice List. Persons on
 such Post-Effective Date Notice List will be given certain notices and in some cases an opportunity
 to object to certain matters under this Plan (as described herein). Any Person desiring to be
 included in the Post-Effective Date Notice List must (i) file a request to be included on the Post-
 Effective Date Notice List and include thereon its name, contact person, address, telephone number
 and facsimile number, within thirty (30) days after the Effective Date, and (ii) concurrently serve
 a copy of its request to be included on the Post-Effective Date Notice List on the Litigation Trustee
 and his counsel. On or before sixty (60) days after the Effective Date, the Litigation Trustee shall
 compile a list of all Persons on the Post-Effective Date Notice List and file such list with the
 Bankruptcy Court.

 G.     Revocation of Plan

         The Trustee reserves the right to revoke or withdraw the Plan prior to the Effective Date
 and to jointly file subsequent plans of reorganization or liquidation. If the Plan is withdrawn or
 revoked, or if confirmation or the Effective Date of the Plan does not occur, then (i) the Plan shall
 be null and void in all respects; (ii) any settlement or compromise embodied in the Plan (including
 the fixing or limiting to an amount certain any Claim or Class of Claims), assumption or rejection
 of Executory Contracts or leases affected by the Plan, and any document or agreement executed
 pursuant hereto, shall be deemed null and void, except as herein provided; and (iii) nothing
 contained in the Plan shall (a) constitute a waiver or release of any Claims by or against the Debtor
 or any other Person, (b) prejudice in any manner the rights of the Trustee, the Debtor, or any other
 Person, or (c) constitute the admission of the Trustee, the Debtor, or any other Person.

 H.     Successors and Assigns

         The rights, benefits, and obligations of any Person or Entity named or referred to in the
 Plan shall be binding on, and shall inure to the benefit of any heir, executor, administrator, and
 lawful successor or assign of such Person or Entity.

 I.     Reservation of Rights

        Except as expressly set forth herein, the Plan shall have no force or effect until the
 Bankruptcy Court has entered the Confirmation Order. Neither the filing of the Plan, any statement
 or provision contained in the Plan, nor the Trustee’s taking of any action with respect to the Plan


                                                 -36-
Case 19-00730-5-JNC        Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16                Page 37 of
                                            38



 or the Disclosure Statement shall be or shall be deemed to be an admission or waiver of any of the
 Debtor’s or Trustee’s rights with respect to the Holders of Claims prior to the Effective Date.

 J.     Service of Documents

         Any pleading, notice, or other document required or permitted to be made in accordance
 with this Plan shall be made in writing and shall be delivered personally, by facsimile transmission,
 electronic mail or by first class U.S. mail, postage prepaid, as follows:

        Waldrep LLP
        Attn: Thomas W. Waldrep, Jr.
               Jennifer B. Lyday
               James C. Lanik
        101 S. Stratford Road, Suite 210
        Winston-Salem, NC 27104

 K.     Filing of Additional Documents and Notice of Effective Date

         On or before the Effective Date, the Trustee may file with the Bankruptcy Court such
 agreements and other documents as may be necessary or appropriate to effectuate and further
 evidence the terms and conditions of the Plan. The Litigation Trustee shall file a notice of the
 Effective Date as soon as practicable after the Effective Date and shall serve such notice on all
 parties that are entitled to notice under Bankruptcy Rule 2002.

 L.     Severability

        The provisions of the Plan shall not be severable unless the Trustee agrees to such
 severance and such severance would constitute a permissible modification of the Plan pursuant to
 Section 1127 of the Bankruptcy Code.

 M.     Entire Agreement

        The Plan, and any supplements or amendments hereto, supersedes all previous and
 contemporaneous negotiations, promises, covenants, agreements, understandings, and
 representations on such subjects (other than the Litigation Trust Agreement), all of which have
 become merged and integrated into the Plan.

 N.     Governing Law

         Except to the extent the Bankruptcy Code, Bankruptcy Rules, or other federal law is
 applicable, or to the extent an exhibit to the Plan provides otherwise, the rights and obligations
 arising under the Plan shall be governed by, and construed and enforced in accordance with, the
 laws of the State of North Carolina, without giving effect to the principles of conflicts of law of
 such jurisdiction.

 O.     Closing of the Chapter 11 Case

         Consistent with the other terms of this Plan, the Litigation Trustee shall promptly, upon the
 full administration of the Chapter 11 Case, file with the Bankruptcy Court all documents required
                                                  -37-
Case 19-00730-5-JNC      Doc 442 Filed 09/30/19 Entered 09/30/19 19:10:16           Page 38 of
                                          38



 by Bankruptcy Rule 3022 and any applicable Order of the Bankruptcy Court to close the Chapter
 11 Case.


 Dated: September 30, 2019

 CAH ACQUISITION COMPANY #1, LLC d/b/a WASHINGTON COUNTY HOSPITAL

 By: /s/ Thomas W. Waldrep, Jr.
 Name: Thomas W. Waldrep, Jr.
 Title: Trustee for CAH Acquisition Company #1, LLC d/b/a Washington County Hospital




                                             -38-
